Exhibit 10.1

 

____________________

 

SHARE PURCHASE AGREEMENT

 

____________________

 

Between

LDK Solar Europe Holding S.A.

and

 

LDK Solar USA, Inc.

 

and

SPI CHINA (HK) Ltd.

 



Dated as of March 30, 2015

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page          

 

Article I

 

DEFINITIONS

SECTION 1.01.  Certain Defined Terms 1 SECTION 1.02.  Definitions 8 SECTION
1.03.  Interpretation and Rules of Construction 9 SECTION 1.04.  Joint and
Several Liabilities 9    

Article II

 

PURCHASE AND SALE

SECTION 2.01.  Purchase and Sale of the Shares 10 SECTION 2.02.  Purchase Price
And Prepayment 10 SECTION 2.03.  Closing 11 SECTION 2.04.  Closing Deliveries by
the Sellers 11 SECTION 2.05.  Closing Deliveries by the Purchaser. 14    

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERs

SECTION 3.01.  Organization, Authority and Qualification of the Sellers 15
SECTION 3.02.  Organization, Authority and Qualification of the Companies 15
SECTION 3.03.  Subsidiaries 16 SECTION 3.04.  Capitalization 16 SECTION 3.05. 
Corporate Books and Records 17 SECTION 3.06.  No Conflict 17 SECTION 3.07. 
Governmental Consents and Approvals 18 SECTION 3.08.  Financial Information;
Books and Records 18 SECTION 3.09.  Absence of Undisclosed Liabilities 19
SECTION 3.10.  Receivables 19 SECTION 3.11.  Inventories 19 SECTION 3.12. 
Acquired Assets 20 SECTION 3.13.  Conduct in the Ordinary Course; Absence of
Certain Changes, Events and Conditions 20 SECTION 3.14.  Litigation 23 SECTION
3.15.  Compliance with Laws 23 SECTION 3.16.  Environmental and Other Permits
and Licenses; Related Matters 23 SECTION 3.17.  Material Contracts 25 SECTION
3.18.  Intellectual Property 27

 

 
i 

--------------------------------------------------------------------------------

 

 

SECTION 3.19.  Real Property 28 SECTION 3.20.  Tangible Personal Property 30
SECTION 3.21.  Assets 30 SECTION 3.22.  Employee Benefit Matters Plans and
Material Documents 31 SECTION 3.23.  Labor Matters 32 SECTION 3.24.  Key
Employees 33 SECTION 3.25.  Customers 33 SECTION 3.26.  Suppliers 33 SECTION
3.27.  Certain Interests 34 SECTION 3.28.  Taxes 34 SECTION 3.29.  Insurance 35
SECTION 3.30.  Certain Business Practices 36 SECTION 3.31.  Full Disclosure 36
SECTION 3.32.  Brokers 36 SECTION 3.33.  Contractual Matters 36 SECTION 3.34. 
Only Representations and Warranties 37

Article IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Article V

 

additional agreements

SECTION 5.01.  Conduct of Business Prior to the Closing 37 SECTION 5.02.  Access
to Information 38 SECTION 5.03.  Confidentiality 39 SECTION 5.04.  Intercompany
Arrangements 39 SECTION 5.05.  Regulatory and Other Authorizations; Notices and
Consents 40 SECTION 5.06.  Notice of Developments 41 SECTION 5.07.  No
Solicitation or Negotiation 41 SECTION 5.08.  Use of Intellectual Property 41
SECTION 5.09.  Non-Solicitation 42 SECTION 5.10.  Release of Indemnity
Obligations 42 SECTION 5.11.  Payments on Behalf of Affiliates 43 SECTION 5.12. 
Transition Services 43 SECTION 5.13.  Further Action 43 SECTION 5.14.  Econergy
Waiver 43    

Article VI

 

tax matters

SECTION 6.01.  Indemnity 43 SECTION 6.02.  Returns and Payments 44

 

 

 
ii 

--------------------------------------------------------------------------------

 

 

SECTION 6.03.  Refunds 45 SECTION 6.04.  Contests 45 SECTION 6.05.  Time of
Payment 46 SECTION 6.06.  Tax Cooperation and Exchange of Information 47 SECTION
6.07.  Conveyance Taxes 47 SECTION 6.08.  Tax Treatment and Allocation 47
SECTION 6.09.  Miscellaneous 48

 

ARTICLE VII

 



CONDITIONS TO CLOSING



 

SECTION 7.01.  Conditions to Obligations of the Purchaser 48    

Article VIII

 

INDEMNIFICATION

SECTION 8.01.  Survival of Representations and Warranties 51 SECTION 8.02. 
Indemnification by the Sellers 51 SECTION 8.03.  Notice of Loss; Third Party
Claims 52 SECTION 8.04.  Limitations 53

Article IX

 

TERMINATION

SECTION 9.01.  Termination 54 SECTION 9.02.  Effect of Termination 55    

Article X

 

GENERAL PROVISIONS

SECTION 10.01.  Expenses 55 SECTION 10.02.  Notices 55 SECTION 10.03.  Public
Announcements 57 SECTION 10.04.  Severability 57 SECTION 10.05.  Entire
Agreement 57 SECTION 10.06.  Assignment 57 SECTION 10.07.  Amendment 58 SECTION
10.08.  Waiver 58 SECTION 10.09.  No Third Party Beneficiaries 58 SECTION
10.10.  Specific Performance 58 SECTION 10.11.  Governing Law 58 SECTION 10.12. 
Waiver of Jury Trial 59 SECTION 10.13.  Currency 59 SECTION 10.14.  Counterparts
59

 

 
iii 

--------------------------------------------------------------------------------

 

 

 

DISCLOSURE SCHEDULE

 
iv 

--------------------------------------------------------------------------------

 

 

SHARE PURCHASE AGREEMENT, dated as of March 30, 2015

 

between LDK Solar Europe Holding S.A., a Luxemburg corporation (“Seller A”), and
LDK Solar USA, Inc., a California corporation (“Seller B”, Seller A and Seller B
collectively “Sellers”, and each a “Seller”) and SPI CHINA (HK) Ltd., a Hong
Kong corporation (the “Purchaser”).

 

WHEREAS, LD THIN S.R.L is a società a responsabilità limitata (limited liability
company) incorporated under the Laws of Italy (“Company A”), with a total share
capital of €100,000.00, fully paid-up, registration number TV – 351329, VAT
number 04455200263, registered address Via Castellaro25, Cap. 31020 - San Zenone
Degli Ezzelini (TV); LAEM S.R.L is a società a responsabilità limitata (limited
liability company) incorporated under the Laws of Italy (“Company B”), with a
total share capital of €100,000.00, fully paid-up, registration number
PD-387689, VAT number 04415140286, registered address Milan (MI), Via
Sant’Antonio Zaccaria n.4; and North Palm Springs Investments, LLC is a limited
liability company incorporated under the Laws of California (“Company C”,
Company A, Company B and Company C collectively the “Companies”, and each a
“Company”).

 

WHEREAS, Seller A owns a quota equal to €100,000 fully paid in, representing
100% of all the issued and outstanding shares of the share capital of Company A
(“Company A Shares”) and a quota equal to €54,100, fully paid in, representing
54.1% of all the issued and outstanding shares of the share capital of Company B
(“Company B Shares”), and Seller B owns 100% of all the issued and outstanding
shares of the share capital of Company C, in each case, as determined on a
fully-diluted basis (“Company C Shares”, Company A Shares, Company B Shares and
Company C Shares collectively “Shares”).

 

WHEREAS, the Companies are engaged in the business of owning and holding solar
power projects in the United States and Europe (including Italy), as the case
may be (the “Business”); and

 

WHEREAS, the Sellers wish to sell to the Purchaser, and the Purchaser wishes to
purchase from the Sellers, the Shares upon the terms and subject to the
conditions set forth herein (the “Transactions”);

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Sellers
and the Purchaser hereby agree as follows:

 

Article I

DEFINITIONS

 

SECTION 1.01.  Certain Defined Terms. For purposes of this Agreement:

 

“Acquisition Documents” means this Agreement and any certificate, Financial
Statement, Interim Financial Statement, as applicable, report or other document
delivered pursuant to this Agreement or the transactions contemplated by this
Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Agreement” or “this Agreement” means this Share Purchase Agreement between the
parties hereto (including the Exhibits and Schedules hereto and the Disclosure
Schedule) and all amendments hereto made in accordance with the provisions of
Section 10.07.

 

“Assets” means the assets and properties of each Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the State of
California, Hong Kong or Milan.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the Closing.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System, as updated through the Closing.

 

“Claims” means any and all administrative, regulatory or judicial actions,
suits, petitions, appeals, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations, proceedings, consent orders or
consent agreements.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means Intellectual Property owned by any Company
or Subsidiary, as applicable.

 

“Company IP Agreements” means (a) licenses of Company Intellectual Property by
any Company or Subsidiary to any third party, (b) licenses of Intellectual
Property by any third party to any Company or Subsidiary, (c) agreements between
any Company or Subsidiary and any third party relating to the development or use
of Intellectual Property, the development or transmission of data, or the use,
modification, framing, linking, advertisement, or other practices with respect
to Internet web sites, and (d) consents, settlements, decrees, orders,
injunctions, judgments or rulings governing the use, validity or enforceability
of Company Intellectual Property.

 

“Company Software” means all Software (a) material to the operation of the
Business or (b) manufactured, distributed, sold, licensed or marketed by any
Company or Subsidiary.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

 
2

--------------------------------------------------------------------------------

 

 

“Conveyance Taxes” means all sales, use, value added, transfer, stamp, share
transfer, real property transfer and similar Taxes.

 

“Disclosed” means the information reasonably and specifically disclosed in the
Disclosure Schedule as against specific representations provided by the Sellers
herein.

 

“Disclosure Schedule” means the Disclosure Schedule to be delivered by the
Sellers to the Purchaser at least 10 Business Days prior to the Closing, in form
and substance acceptable to the Purchaser in its sole discretion.

 

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), charge, lease, license, encumbrance,
servient easement, adverse claim, reversion, reverter, preferential arrangement,
restrictive covenant, condition or restriction of any kind, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.

 

“Environment” means surface waters, groundwaters, soil, subsurface strata and
ambient air.

 

“Environmental Claims” means any Claims relating in any way to any Environmental
Law or any Environmental Permit, including (a) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the Environment.

 

“Environmental Laws” means all Laws, now or hereafter in effect and as amended,
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment, relating to the
environment, health, safety, natural resources or Hazardous Materials, including
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. §§ 6901 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; and the Federal Food, Drug and Cosmetic Act, 21 U.S.C.
§§ 301 et seq.

 

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under or issued pursuant to any
applicable Environmental Law.

 

“EPC Contractor” means the Person that provided or currently provides
engineering, procurement and construction services to any Plant.

 

 
3

--------------------------------------------------------------------------------

 

 

“GAAP” means (i) with respect to Company C, United States generally accepted
accounting principles and practices in effect from time to time applied
consistently throughout the periods involved and (ii) with respect to each of
Company A and Company B, the generally accepted accounting principles and
practices in effect from time to time in Italy, applied consistently throughout
the periods involved.

 

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls and radon
gas, (b) any other chemicals, materials or substances defined as or included in
the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants” or “pollutants”, or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance that is regulated by any Environmental Law.

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person under
letter of credit or similar facilities, (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any capital
share of such Person or any warrants, rights or options to acquire such capital
share, valued, in the case of redeemable preferred share, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Indebtedness of others referred to in clauses (a) through (g)
above guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(I) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (II) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (III) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered), or (IV) otherwise to assure a creditor against loss, and (i) all
Indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.

 

 
4

--------------------------------------------------------------------------------

 

 

“Indemnified Party” means a Purchaser Indemnified Party.

 

“Indemnifying Party” means the Sellers pursuant to Section 8.02

 

“Intellectual Property” means (i) patents, patent applications and statutory
invention registrations, (ii) trademarks, service marks, domain names, trade
dress, logos, trade names, corporate names and other identifiers of source or
goodwill, including registrations and applications for registration thereof and
including the goodwill of the business symbolized thereby or associated
therewith, (iii) mask works and copyrights, including copyrights in computer
software, and registrations and applications for registration thereof, and
(iv) confidential and proprietary information, including trade secrets, know-how
and invention rights.

 

“Inventories” means all inventory, merchandise, finished goods, and raw
materials maintained, held or stored by or for any Company or Subsidiary at the
Closing, and any prepaid deposits for any of the same.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Leased Real Property” means the real property leased by any Company or
Subsidiary as tenant, together with, to the extent leased by any Company or
Subsidiary all buildings (including those in which the Plants are housed) and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, equipment and items of personal property of any
Company or Subsidiary attached or appurtenant thereto and all easements,
licenses, rights and appurtenances relating to the foregoing, as well as (ii)
the real property on which either Company has surface rights (diritti di
superficie).

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

“Licensed Intellectual Property” means Intellectual Property licensed to any
Company or Subsidiary pursuant to the Company IP Agreements.

 

“Material Adverse Effect” means any circumstance, change in or effect on the
Business, any Company or Subsidiary that, individually or in the aggregate with
all other circumstances, changes in or effects on the Business, any Company or
Subsidiary: (a) is or is reasonably likely to be materially adverse to the
business, operations, assets or liabilities (including contingent liabilities),
employee relationships, customer or supplier relationships, results of
operations or the condition (financial or otherwise) of the Business of the any
Company or Subsidiary, in an amount exceeding US$300,000 or (b) is reasonably
likely to materially and adversely affect the ability of the Purchaser to
operate or conduct the Business in the manner in which it is currently or
contemplated to be operated or conducted by any Company or Subsidiary.

 

 
5

--------------------------------------------------------------------------------

 

 

“Owned Real Property” means the real property in which any Company or Subsidiary
has fee title (or equivalent) interest, together with all buildings (including
those in which the Plants are housed) and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of each Company or Subsidiary attached
or appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing.

 

“O&M Contractor” means the Person that provided or currently provides operation
and maintenance services to any Plant.

 

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which neither the Company nor any Subsidiary is otherwise subject to
civil or criminal liability due to its existence: (a) liens for Taxes not yet
due and payable, for which adequate reserves have been maintained in accordance
with GAAP; (b) Encumbrances imposed by Law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens and other similar liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days and (ii) are not in excess of $1,000 in the
case of a single property or $5,000 in the aggregate at any time; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; and (d) minor survey
exceptions, reciprocal easement agreements and other customary encumbrances on
title to real property that (i) were not incurred in connection with any
Indebtedness, (ii) do not render title to the property encumbered thereby
unmarketable, and (iii) do not, individually or in the aggregate, materially and
adversely affect the value of or the use of such property for its current and
anticipated purposes.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

“Plant EPC Contract” means the engineering, procurement and construction
agreements relating to any Plant entered into by any Seller, any Company or any
Subsidiary and the EPC Contractor.

 

“Plant O&M Contract” means the operation and maintenance agreements relating to
any Plant entered into by any Seller, any Company or any Subsidiary and the O&M
Contractor.

 

 
6

--------------------------------------------------------------------------------

 

 

“Plant” means solar photovoltaic projects and assets being owned, developed,
constructed or managed by any of the Sellers, any Company or any Subsidiary.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the date of the Closing.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the date of the Closing.

 

“Purchase Price Bank Account” means a bank account to be designated by the
Sellers in a written notice to the Purchaser at least five Business Days before
the Closing.

 

“Real Property” means the Leased Real Property and the Owned Real Property.

 

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including customers and employees, arising from
the conduct of the Business before the Closing, whether or not in the ordinary
course, together with any unpaid financing charges accrued thereon.

 

“Reference Statement Date” means December 31, 2014.

 

“Reference Statement of Net Assets” means the consolidated statement of net
assets (including the related notes and schedules thereto) of the Business,
dated as of December 31, 2014, a copy of which is set forth in
Section 3.08(a)(i) of the Disclosure Schedule.

 

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

 

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like into or
upon any land or water or air or otherwise entering into the Environment.

 

“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the Environment; (b) prevent the Release of
Hazardous Materials so that they do not migrate, endanger or threaten to
endanger public health or the Environment; or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, investigations, operations, maintenance
and monitoring.

 

“Sellers’ Accountants” means the independent accountants of the Sellers.

 

“Straddle Period” means any taxable period beginning on or prior to and ending
after the date of the Closing.

 

 
7

--------------------------------------------------------------------------------

 

 

“Subsidiaries” means any and all corporations, partnerships, limited liability
companies, joint ventures, associations and other entities controlled by any
Company directly or indirectly through one or more intermediaries.

 

“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form relating to, filed or required
to be filed with any Tax authority, including any schedule or attachment thereto
or any amendment thereof.

 

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any government or taxing authority, including taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital share, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer, value
added, or gains taxes; license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges.

 

SECTION 1.02.  Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition Location     “Allocation” 6.08(b) “Ancillary Lease Documents” 3.19(d)
“Business” Recitals “CDB” 7.01 (g) “Closing” 2.03 “Company” and “Companies”
Recitals “Company Marks” 4.07(a) “Disclosed Claims” 3.29 “Econergy” 3.04 “ERISA”
3.22 “Financial Statements” 3.08(a)(ii) “Intercompany Agreements” 5.04 “Interim
Financial Statements” 3.08(a)(iii) “LDK IP” 5.08(c) “lease” 3.17(a) “Loss” 8.02
“Material Contracts” 3.17(b) “Multiemployer Plan” 3.22 “Multiple Employer Plan”
3.22 “Operating Data” 3.08(c) “Options” 3.19(d) “Plans” 3.24(a) “Purchase Price”
2.02

 

 
8

--------------------------------------------------------------------------------

 

 

Definition Location     “Purchaser” Preamble “Purchaser Indemnified Party” 8.02
“Restricted Period” 5.09 (a) “Seller” Preamble “Shares” Recitals “Tangible
Personal Property” 3.20(a) “Third Party Claim” 8.03(b) “Title Company” 7.01(i)
“Transition Services Agreement” 5.12

 

 

SECTION 1.03.  Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

 

(a)                when a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference is to an Article or Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(b)               the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(c)                whenever the words “include”, “includes” or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

(d)               the words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement;

 

(e)                all terms defined in this Agreement have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined therein;

 

(f)                the definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms;

 

(g)               any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law or statute as from time to
time amended, modified or supplemented, including by succession of comparable
successor Laws;

 

(h)               references to a Person are also to its successors and
permitted assigns; and

 

(i)                 the use of “or” is not intended to be exclusive unless
expressly indicated otherwise.

 

 
9

--------------------------------------------------------------------------------

 

 

SECTION 1.04.  Joint and Several Liabilities.

 

(a)                      Each of the Sellers shall be jointly and severally
liable for any breach or noncompliance by any Seller, any Company or any
Subsidiary, of the provisions of (including any representations, warranties,
covenants and agreements under) this Agreement and the other Acquisition
Documents.

 

(b)                     The rights of each Seller under or in connection with
this Agreement are separate and independent rights. A Seller may separately
enforce its rights under this Agreement.

 

Article II

PURCHASE AND SALE

 

SECTION 2.01.  Purchase and Sale of the Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing, each Seller shall sell,
assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser, the Shares, and the
Purchaser shall purchase the Shares.

 

SECTION 2.02.  Purchase Price And Prepayment. Subject to the terms and
conditions contained herein, according to the preliminary valuation, the initial
total purchase price for the Shares is $2,390,000.00 (the “Initial Evaluated
Price”). For the avoidance of doubt, the Purchaser shall assume all Indebtedness
as contemplated herein up to a maximum amount to be agreed upon among the
Sellers and the Purchaser prior to Closing.

 

The Purchaser shall make a pre-payment in cash of $2,000,000.00 to the Purchase
Price Bank Account prior to the Closing (the “Prepayment”). The Prepayment shall
be refunded in full by the Sellers to the Purchaser immediately upon request of
the Purchaser and in any event upon the earlier of the termination of this
Agreement for any reason or if any of the conditions under Section 8 hereof is
not fulfilled to the satisfaction of the Purchaser (in its sole discretion).
Notwithstanding anything to the contrary, the Purchaser shall have the right to
set-off any payments due to the Purchaser hereunder against any amount that the
Purchaser may owe under this Agreement or otherwise to any of the Sellers or any
of their respective Affiliates.

 

The Purchaser may propose a reduction to the Initial Evaluated Price after the
Purchaser has completed its due diligence. The Sellers shall have a right to
challenge such proposal within 5 days of receipt of the proposal from the
Purchaser. If the Sellers do not challenge such proposal within 5 days, then the
Purchaser, proposed purchase price will be deemed to be final and binding (such
reduced purchase price, the “Final Purchase Price”). If the Sellers challenge
such proposal within 5 days, the Sellers and the Purchaser shall negotiate in
good faith to agree on a final purchaser price within 10 days thereafter,
failing which the Purchaser shall have the option, at its sole discretion, to
(i) elect to proceed to close the Transactions based on the Initial Evaluated
Price (in which case, the Initial Evaluated Price shall be the “Final Purchase
Price”) or (ii) terminate this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

Upon the determination of the Final Purchase Price in accordance with the terms
of this Agreement, at Closing (as defined in Section 2.03 hereof), if the Final
Purchase Price is greater than the Prepayment (“Shortfall”), an amount equal to
the Shortfall shall be paid in cash by the Purchaser to the Sellers Bank Account
or (ii) if the Final Purchase Price is lower than the Prepayment (“Excess”), an
amount equal to the Excess shall be immediately paid in cash by the Sellers to
the Purchaser. If the Purchaser is required by Law to make any deduction or
withholding from any payment hereunder, such deducted or withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
applicable Seller in respect of which such deduction or withholding was made. In
the event that the Purchaser becomes aware of any such requirement to deduct or
withhold from amounts payable hereunder, the Purchaser shall take commercially
reasonable efforts to inform the Sellers of such requirement prior to the
Closing and shall use commercially reasonable efforts to cooperate with the
Sellers to minimize such withholding by providing the Sellers with the
opportunity to complete any applicable forms or certifications that would reduce
or eliminate the amounts required to be withheld or deducted. Any amounts so
deducted or withheld shall be remitted by the Purchaser to the appropriate
Governmental Authority on a timely basis.

 

SECTION 2.03.  Closing.

 

Subject to the terms and conditions of this Agreement, the sale and purchase of
the Shares contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Shearman & Sterling, 12 Floor,
Gloucester Tower, The Landmark, 15 Queen’s Road Central, Hong Kong and Corso
Venezia 16, 20121 Milano, Italy, at 9:00 A.M. Milan time on the second Business
Day following the satisfaction or waiver of all conditions to the obligations
set forth in Section 7.01(by the Purchaser in its sole discretion) and the
determination of the Final Purchase Price as per Section 2.02 above, or at such
other place or at such other time or on such other date as the Sellers and the
Purchaser may mutually agree upon in writing.

 

SECTION 2.04.  Closing Deliveries by the Sellers. At Closing, the Sellers shall
deliver a receipt of the Final Purchase Price with respect to Company A Shares,
Company B Shares and Company C Shares, and the Excess by wire transfer in
immediately available funds to an account designated by the Purchaser.

 

Closing Deliveries by Seller A

 

At the Closing, Seller A shall take all necessary actions and execute and
deliver or cause to be executed and delivered to the Purchaser regarding the
sale and purchase of shares of Company A and Company B all documents reasonably
necessary and typical for transactions similar to the Transaction in order to
complete the Transaction, including:

 

(a)                a transfer deed with respect to the sale and purchase of the
Company A and Company B Shares (free and clear of all Encumbrances) executed
before a notary public in Italy, in form and substance reasonably satisfactory
to the Purchaser Parties satisfactory to the Purchaser, containing a standard
“no novation” clause (the “Italian Transfer Deed”); for the avoidance of doubt
it is hereby agreed and understood that the Italian Transfer Deed will be
executed exclusively to give execution to this Agreement and pursuant to Article
2470 of the Italian Civil Code and is not, and will not be, in any way intended
to novate, replace or otherwise modify or amend this Agreement or any of the
provisions thereof;

 

 
11

--------------------------------------------------------------------------------

 

 

(b)               a true and complete copy, duly notarized and apostilled, of
the resolutions duly and validly adopted by the Board of Directors of Seller A
evidencing its authorization of the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, including the
execution of the Italian Transfer Deed;

 

(c)                a certificate of the Secretary or an Assistant Secretary of
Seller A certifying the names and signatures of the officers of Seller A
authorized to sign this Agreement and the other documents to be delivered
hereunder;

 

(d)               a certificate of a duly authorized officer of Seller A
certifying as to the matters set forth in Section 7.01(a);

 

(e)                the resignation letters, effective as of the Closing, and
containing a full and unconditional waiver of any claim for any reason
whatsoever against the Company, of all of the directors, statutory auditors and
officers of Company A and Company B, as applicable, except for such persons as
shall have been designated in writing prior to the Closing by the Purchaser to
Seller B;

 

(f)                procure that Company A and Company B hold on the Closing (and
prior to executing the transfer deed) a quotaholders’ meeting to which Seller A
shall vote in favor (and procure that the other shareholder of Company B votes
in favor) of the appointment of the new directors, officers and statutory
auditors that will be indicated by Purchaser at least 1 (one) Business Day prior
to Closing;

 

(g)               upon request of the Purchaser to be delivered no later than 10
Business Days prior to the Closing Date, deed of termination or other evidence
of termination of the agreement with the auditing company, with no cost or
Liability on any of the Companies;

 

(h)               20-year notarial report dated not earlier than 2 days prior to
the date of Closing certifying that the Companies are the owners of, and that
the Owned Real Estate are free and clear from, any Encumbrances, mortgages,
liens, detrimental registration or enrolment or rights whatsoever (reale o
obbligatorio) of third parties, that may in any way prejudice the ownership or
use of the Owned Real Estate for the operation of the Business;

 

(i)                 all constitutional documents and corporate books of the
Companies, including, without limitation, the articles of association, by-laws,
the quotaholders' book (if any), the quotaholders’ meeting minutes book, the
board of directors minutes book, board of statutory auditors minutes book, the
internal control body (Organismo di Vigilanza) minutes book of each Company;

 

(j)                 evidence of termination at no cost and with no Liability on
any of the Companies of the intercompany agreements with the Sellers or any
Affiliate of the Sellers (other than the Companies) in accordance with Section
5.4.;

 

 
12

--------------------------------------------------------------------------------

 

 

(k)               such other actions or Documents of further assurance
reasonably necessary or otherwise appropriate or advisable in order to complete
the Transaction.

 

Closing Deliveries by Seller B

 

At the Closing, Seller B shall deliver or cause to be delivered to the Purchaser
the following items regarding the sale and purchase of shares of Company C:

 

(a)                share certificates evidencing all of the Company C Shares
duly endorsed in blank, and accompanied by share powers duly executed in blank,
in form satisfactory to the Purchaser, with all share transfer tax stamps
affixed and free and clear of all Encumbrances;

 

(b)               a true and complete copy, certified by the Secretary or an
Assistant Secretary of Seller B, of the resolutions duly and validly adopted by
the Board of Directors of Seller B evidencing its authorization of the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby;

 

(c)                a certificate of the Secretary or an Assistant Secretary of
Seller B certifying the names and signatures of the officers of Seller B
authorized to sign this Agreement and the other documents to be delivered
hereunder;

 

(d)               a certificate of a duly authorized officer of Seller B
certifying as to the matters set forth in Section 7.01(a);

 

(e)                the resignations, effective as of the Closing, of all of the
directors and officers of Company C, as applicable, except for such persons as
shall have been designated in writing prior to the Closing by the Purchaser to
Seller B;

 

(f)                a copy of (i) the Certificates of Incorporation (or similar
organizational documents), as amended, of Company C and of each Subsidiary, as
applicable, certified by the Secretary of State or other relevant governmental
office of the jurisdiction in which each such entity is incorporated or
organized, as of a date not earlier than five Business Days prior to the Closing
and accompanied by a certificate of the Secretary or Assistant Secretary of each
such entity, dated as of the Closing, stating that no amendments have been made
to such Certificate of Incorporation (or similar organizational documents) since
such date, and (ii) the By-laws (or similar organizational documents) of Company
C and of each Subsidiary, as applicable, certified by the Secretary or Assistant
Secretary of each such entity;

 

(g)               good standing certificates for the Company C and for each
Subsidiary, as applicable, from the Secretary of State or other relevant
governmental office of the jurisdiction in which each such entity is
incorporated or organized and from the Secretary of State or other relevant
governmental office in each other jurisdiction in which the properties owned or
leased by any of Company C or any Subsidiary, as applicable, or the operation of
its business in such jurisdiction, requires Company C or any Subsidiary, as
applicable, to qualify to do business as a foreign corporation, in each case
dated as of a date not earlier than five Business Days prior to the Closing;

 

 
13

--------------------------------------------------------------------------------

 

 

(h)               the general release and discharge from the Seller referred to
in Section 4.09 in form and substance satisfactory to the Purchaser in its sole
discretion; and

 

(i)                 the Seller’s notification pursuant to Section 4.05.

 

(j)                 upon request of the Purchaser to be delivered no later than
10 Business Days prior to the Closing Date, deed of termination or other
evidence of termination of the agreement with the auditing company, with no cost
or Liability on any of the Companies;

 

(k)               20-year notarial report dated not earlier than 2 days prior to
the Closing certifying that the Companies are the owners of, and that the Owned
Real Estate are free and clear from, any Encumbrances, mortgages, liens,
detrimental registration or enrolment or rights whatsoever of third parties,
that may in any way prejudice the ownership or use of the Owned Real Estate for
the operation of the Business.

 

(l)                 evidence of termination at no cost and with no Liability on
any of the Companies of the intercompany agreements with the Sellers or any
Affiliate of the Sellers (other than the Companies) in accordance with Section
5.4.

 

(m)             a certificate in a form reasonably acceptable to the Purchaser
certifying that no withholding under Section 1445 of the Code is required with
respect to the sale of the interests in, or assets of, Company C.

 

(n)               such other documents as may be reasonably requested by the
Purchaser.

 

SECTION 2.05.  Closing Deliveries by the Purchaser.

 

(a)                At the Closing, the Purchaser shall deliver to the Seller the
Shortfall, if any, by wire transfer in immediately available funds to the
Purchase Price Bank Account.

 

(b)               At the Closing, the Purchaser shall execute and deliver to the
Seller A (i) a notarized and apostilled copy of the resolutions of the Board of
Directors (or equivalent governing body) of the Purchaser / power of attorney
authorizing the execution, delivery and performance of this Agreement as well as
the transactions contemplated hereunder (including the execution of the Italian
Transfer Deed), and (ii) the Italian Transfer Deed (for the avoidance of doubt
it is hereby agreed and understood that the Italian Transfer Deed will be
executed exclusively to give execution to this Agreement and pursuant to Article
2470 of the Italian Civil Code and is not, and will not be, in any way intended
to novate, replace or otherwise modify or amend this Agreement or any of the
provisions thereof).

 

 
14

--------------------------------------------------------------------------------

 

 

Article III

REPRESENTATIONS AND WARRANTIES
OF THE SELLERs

 

As an inducement to the Purchaser to enter into this Agreement, except as
Disclosed, the Sellers hereby jointly and severally, represent and warrant to
the Purchaser, as of the date hereof and as of the Closing Date as follows:

 

SECTION 3.01.  Organization, Authority and Qualification of the Sellers. Each
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all necessary
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. Each Seller is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary. The execution and
delivery of this Agreement by the Sellers, the performance by the Sellers of its
obligations hereunder and the consummation by the Sellers of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of the Seller and its shareholders. This Agreement has been duly executed
and delivered by the Sellers, and (assuming due authorization, execution and
delivery by the Purchaser) this Agreement constitutes legal, valid and binding
obligations of the Sellers, enforceable against the Sellers in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency (including all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity). The Sellers have duly and
validly executed any and all documents with respect to the Sellers required for
the purpose of enabling the Purchaser to become shareholder or beneficial owner
of each Company under applicable laws. Each of the Sellers is not insolvent or
unable to pay its debts within the meaning of the applicable insolvency
legislation, nor is it subject to any complaint, petition or revocation, from
any third party, public authority or agent, including bankruptcy or civil
claw-back actions. No order has been made, resolution passed or process has been
instituted which could lead to any of the Sellers being liquidated, wound-up or
dissolved and its assets being distributed among any of the Sellers’ creditors,
shareholders or other contributors and there are no circumstances requiring any
of the foregoing. No order or filing for administration, insolvency, bankruptcy
or other similar proceedings (including, without limitation, restructuring or
reorganization plans) has been made in respect of any of the Sellers and no
petition has been presented for that purposes by or on behalf of any of the
Sellers, nor by any third person, public authority or agent and there are no
circumstances requiring any of the foregoing.

 

 
15

--------------------------------------------------------------------------------

 

 

SECTION 3.02.  Organization, Authority and Qualification of the Companies.
Company A and Company B are società a responsabilità limitata (limited liability
companies) incorporated under the Laws of Italy and Company C is a corporations
incorporated under the Laws of California. Each of the Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all necessary power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on the Business as it has been and is currently conducted. Each
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction of its incorporation in which the properties owned or leased
by it or the operation of its business makes such licensing or qualification
necessary or desirable, and all such jurisdictions are set forth in Section 3.02
of the Disclosure Schedule. All corporate actions taken by each Company have
been duly authorized, and each Company has not taken any action that in any
respect conflicts with, constitutes a default under, or results in a violation
of, any provision of its Certificate of Incorporation or By-laws (or similar
organizational documents). True and correct copies of the Certificates of
Incorporation and By-laws (or similar organizational documents) of each Company,
each as in effect on the date hereof, have been delivered by the Sellers to the
Purchaser. None of the Companies insolvent or unable to pay their debts within
the meaning of the applicable insolvency legislation, nor is any of them subject
to any complaint, petition or revocation, from any third party, public authority
or agent, including bankruptcy or civil claw-back actions. No order has been
made, resolution passed or process has been instituted which could lead to Each
Company, being liquidated, wound-up or dissolved and their assets being
distributed among the Companies' creditors, shareholders or other contributors
and there are no circumstances requiring any of the foregoing. No order or
filing for administration, insolvency, bankruptcy or other similar proceedings
(including, without limitation, restructuring or reorganization plans) has been
made in respect of each Company and no petition has been presented for that
purposes by or on behalf of each Company, nor by any third person, public
authority or agent and there are no circumstances requiring any of the
foregoing.

 

SECTION 3.03.  Subsidiaries.

 

There are no corporations, partnerships, joint ventures, associations or other
entities in which any Company owns, of record or beneficially, any direct or
indirect equity or other interest or any right (contingent or otherwise) to
acquire the same. None of the Companies is a member of (nor is any part of the
Business conducted through) any partnership nor is any Company a participant in
any joint venture or similar arrangement.

 

 
16

--------------------------------------------------------------------------------

 

 

SECTION 3.04.  Capitalization.

 

(a) The authorized share capital of Company A consists of one single quota of
€100,000.  As of the date hereof, the single quota of Company A is issued and
outstanding, and is validly issued, fully paid and nonassessable.  The
authorized share capital of Company B consists of two quotas, of which one equal
to €54,100 and fully owned free from any Encumbrances by Seller A and one equal
to €45,900 fully owned by Econergy Italy PV2 Spa (“Econergy”).  As of the date
hereof, two quotas of Company B are issued and outstanding, all of which are
validly issued, fully paid and nonassessable. The authorized share capital of
Company C consists of 1 share of Common Stock. As of the date hereof, 1 share of
Common Stock are issued and outstanding, all of which are validly issued, fully
paid and nonassessable. None of the issued and outstanding ordinary shares or
shares of Common Stock of Each Company was issued in violation of any preemptive
rights. There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the Shares
or obligating either the Sellers or Each Company to issue or sell any Shares, or
any other interest in, each Company, except for the Encumbrance over the shares
of Company C in favor of CDB pursuant to the long-term loan facilities that will
be released to the Closing. Except as Disclosed in Section 3.04(a) of the
Disclosure Schedule with respect to the shareholders agreement with Econergy,
there are no outstanding contractual obligations of each Company to repurchase,
redeem or otherwise acquire any ordinary shares or to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
any other Person. Company A Shares constitute all of the issued and outstanding
share capital of Company A (as determined on a fully diluted basis), and Company
B Shares constitute 54.1% of the issued and outstanding share capital of Company
B (as determined on a fully diluted basis), in each case, which are owned of
record and beneficially by Seller A free and clear of all Encumbrances. Company
C Shares constitute all of the issued and outstanding share capital of Company C
(as determined on a fully diluted basis) that are owned of record and
beneficially by Seller B subject only to the Encumbrance in favor of CDB as
described above. Upon consummation of the transactions contemplated by this
Agreement and registration of the Shares in the name of the Purchaser in the
share records of the Company, the Purchaser, assuming it shall have purchased
the Shares for value in good faith and without notice of any adverse claim, will
own all the issued and outstanding share capital of Company A and Company C and
54.1% of the issued and outstanding share capital of Company B (in each case, as
determined on a fully diluted basis), free and clear of all Encumbrances except
for the Encumbrance in favor of CDB as described above. Upon consummation of the
Transactions, the Shares will be fully paid and nonassessable. Except as
Disclosed in section 3.04 (a) of the Disclosure Schedule with respect to the
shareholders agreement with Econergy, there are no voting trusts, shareholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares, and there are no obligations to
provide additional equity contributions in any form whatsoever, or subscribe any
further capital increase or other issuance of financial instruments (debt or
equity).

 

(b)                     The share register of each Company and the information
available on the competent companies’ register accurately records: (i) the name
and address of each Person owning Shares and (ii) the certificate number of each
certificate evidencing share capital issued by such Company, the number of
shares evidenced by each such certificate, the date of issuance thereof and, in
the case of cancellation, the date of cancellation.

 

SECTION 3.05.  Corporate Books and Records. The minute books of each Company
contain accurate records of all meetings and accurately reflect all other
material actions taken by the shareholders, Boards of Directors statutory
auditors, internal control committee pursuant to Law 231/2001 (organisimo di
vigilanza) and all committees of the Boards of Directors of each Company.
Complete and accurate copies of all such minute books and of the share register
of each Company have been provided by the Sellers to the Purchaser.

 

SECTION 3.06.  No Conflict. The execution, delivery and performance of this
Agreement by the Sellers do not and will not (a) violate, conflict with or
result in the breach of any provision of the Certificates of Incorporation or
By-Laws (or similar organizational documents) of the Sellers and each Company,
(b) conflict with or violate (or cause an event which could have a Material
Adverse Effect as a result of) any Law or Governmental Order applicable to the
Sellers and each Company or any of their respective assets, properties or
businesses, or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any Encumbrance on any of the Shares or any of
the Assets pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, concession, franchise or other
instrument or arrangement to which any of the Companies is a party or by which
any of the Shares or any of such assets or properties is bound or affected.

 

 
17

--------------------------------------------------------------------------------

 

 

SECTION 3.07.  Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by the Sellers do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority. The Sellers know of no reason why
all the consents, approvals and authorizations necessary for the consummation of
the transactions contemplated by this Agreement will not be received.

 

SECTION 3.08.  Financial Information; Books and Records.

 

(a) True and complete copies of (i) the Reference Statement of Net Assets,
(ii) the audited consolidated balance sheet of each Company for each of the
three fiscal years ended as of December 31, 2014, and the related audited
consolidated statements of income, retained earnings, shareholders’ equity and
changes in financial position of each Company, together with all related notes
and schedules thereto, accompanied by the reports thereon of the Sellers’
Accountants (collectively referred to herein as the “Financial Statements”) and
(iii) the unaudited consolidated balance sheet of each Company as of March 31,
2015, or as of any other date as agreed to by the Sellers and the Purchaser, and
the related consolidated statements of income, retained earnings, shareholders’
equity and changes in financial position of each Company, together with all
related notes and schedules thereto (collectively referred to herein as the
“Interim Financial Statements”) are set forth in Section 3.08 of the Disclosure
Schedule. The Reference Statement of Net Assets (A) was prepared in accordance
with the books of account and other financial records of each Company,
(B) presents fairly the consolidated financial condition of each Company as of
the date thereof, (C) has been prepared in accordance with GAAP applied on a
basis consistent with the past practices of each Company, and (D) includes all
adjustments (consisting only of normal recurring accruals) that are necessary
for a fair presentation of the consolidated financial condition of the Business
as of the date thereof. The Financial Statements and the Interim Financial
Statements, as applicable, (I) were prepared in accordance with the books of
account and other financial records of each Company, (II) present fairly the
consolidated financial condition and results of operations of each Company as of
the dates thereof or for the periods covered thereby, (III) have been prepared
in accordance with GAAP applied on a basis consistent with the past practices of
each Company, and (IV) include all adjustments (consisting only of normal
recurring accruals) that are necessary for a fair presentation of the
consolidated financial condition of each Company and the results of the
operations of each Company as of the dates thereof or for the periods covered
thereby.

 

(b)                     The books of account and other financial records of each
Company: (i) reflect all items of income and expense and all assets and
Liabilities required to be reflected therein in accordance with GAAP applied on
a basis consistent with the past practices of each Company, respectively,
(ii) are in all material respects complete and correct, and do not contain or
reflect any material inaccuracies or discrepancies and (iii) have been
maintained in accordance with good business and accounting practices.

 

(c)                      True and complete copies of certain operating data of
each Company for each of the fiscal years ended as of December 31, 2012,
December 31, 2013 and December 31, 2014 as requested in writing by the Purchaser
prior to the date of this Agreement (collectively, the “Operating Data”) have
been delivered by the Sellers to the Purchaser. The Operating Data were prepared
in accordance with the books of account and other financial records of each
Company and are in all material respects complete and correct.

 

SECTION 3.09.  Absence of Undisclosed Liabilities. There are no material
Liabilities of each Company, other than Liabilities reflected or reserved
against on the Reference Statement of Net Assets. Reserves are reflected on the
Reference Statement of Net Assets against all Liabilities of each Company in
amounts that have been established on a basis consistent with the past practices
of each Company and in accordance with GAAP.

 

SECTION 3.10.  Receivables. Section 3.10 of the Disclosure Schedule contains an
aged list of the Receivables as of the Reference Statement Date, showing
separately those Receivables that as of such date had been outstanding for
(a) 29 days or less, (b) 30 to 59 days, (c) 60 to 89 days, (d) 90 to 119 days
and (e) more than 119 days. Except to the extent, if any, reserved for on the
Reference Statement of Net Assets, all Receivables reflected on the Reference
Statement of Net Assets arose from, and the Receivables existing as of the
Closing will have arisen from, the sale of Inventory or services to Persons not
affiliated with each Company and in the ordinary course of business consistent
with past practice and, except as reserved against on the Reference Statement of
Net Assets, constitute or will constitute, as the case may be, only valid,
undisputed claims of each Company, as applicable, not subject to valid claims of
setoff or other defenses or counterclaims other than normal cash discounts
accrued in the ordinary course of business consistent with past practice. All
Receivables reflected on the Reference Statement of Net Assets or arising from
the date thereof until the Closing (subject to the reserve for bad debts, if
any, reflected on the Reference Statement of Net Assets) are or will be good and
have been collected or are or will be collectible, without resort to litigation
or extraordinary collection activity, within 60 days after the Closing.

 

 
18

--------------------------------------------------------------------------------

 

 

SECTION 3.11.  Inventories. Subject to amounts reserved therefor on the
Reference Statement of Net Assets, the values at which all Inventories are
carried on the Reference Statement of Net Assets reflect the historical
inventory valuation policy of each Company of stating such Inventories at the
lower of cost (determined on the first-in, first-out method) or market value and
all Inventories are valued such that each Company will earn their customary
gross margins thereon. Each Company, as the case may be, has good and marketable
title to the Inventories free and clear of all Encumbrances. The Inventories do
not consist of, in any material amount, items that are obsolete, damaged or
slow-moving. The Inventories do not consist of any items held on consignment.
None of the Companies is under any obligation or liability with respect to
accepting returns of any Inventory in the possession of their customers other
than in the ordinary course of business consistent with past practice. No
clearance or extraordinary sale of the Inventories has been conducted since the
Reference Statement Date. None of the Companies has acquired or committed to
acquire or manufacture Inventory for sale which is not of a quality and quantity
usable in the ordinary course of business within a reasonable period of time and
consistent with past practice, nor has any Company changed the price of any
Inventory except for (a) price reductions to reflect any reduction in the cost
thereof to such Company, (b) reductions and increases responsive to normal
competitive conditions and consistent with such Company’s past sales practices,
(c) increases to reflect any increase in the cost thereof to such Company, and
(d) increases and reductions made with the written consent of the Purchaser.
Section 3.11 of the Disclosure Schedule contains a complete list of the
addresses of all warehouses and other facilities in which the Inventories are
located. The Inventories are in good and merchantable condition in all material
respects, are suitable and usable for the purposes for which they are intended
and are in a condition such that they can be sold in the ordinary course of the
Business consistent with past practice.

 

SECTION 3.12.  Acquired Assets. Since the Reference Statement Date, all the
Assets have been acquired for consideration not less or greater than the fair
market value of such Assets at the date of such acquisition.

 

SECTION 3.13.  Conduct in the Ordinary Course; Absence of Certain Changes,
Events and Conditions. Since the Reference Statement Date, the Business has been
conducted in the ordinary course and consistent with past practice. As
amplification and not limitation of the foregoing, since the Reference Statement
Date, none of the Companies has:

 

(a)                permitted or allowed any of the Assets to be subjected to any
Encumbrance, other than Permitted Encumbrances and Encumbrances that will be
released at or prior to the Closing;

 

(b)               except in the ordinary course of business consistent with past
practice, discharged or otherwise obtained the release of any Encumbrance
related to any Company or paid or otherwise discharged any Liability related to
any Company, other than current liabilities reflected on the Reference Statement
of Net Assets and current liabilities incurred in the ordinary course of
business consistent with past practice since the Reference Statement Date;

 

(c)                written down or written up (or failed to write down or write
up in accordance with GAAP consistent with past practice) the value of any
Inventories or Receivables or revalued any of the Assets other than in the
ordinary course of business consistent with past practice and in accordance with
GAAP;

 

(d)               made any change in any method of accounting or accounting
practice or policy used by any Company, other than such changes required by GAAP
and set forth in Section 3.13 of the Disclosure Schedule;

 

(e)                amended, terminated, cancelled or compromised any material
claims of any Company or waived any other rights of substantial value to any
Company;

 

 
19

--------------------------------------------------------------------------------

 

 

(f)                sold, transferred, leased, subleased, licensed or otherwise
disposed of any properties or assets, real, personal or mixed (including
leasehold interests and intangible property), other than the sale of Inventories
in the ordinary course of business consistent with past practice;

 

(g)               issued or sold any capital stock, notes, bonds or other
securities, or any option, warrant or other right to acquire the same, of any
Company;

 

(h)               redeemed any of the capital share or declared, made or paid
any dividends or distributions (whether in cash, securities or other property)
to the holders of capital share of any Company or otherwise;

 

(i)                 merged with, entered into a consolidation with or acquired
an interest of 5% or more in any Person or acquired a substantial portion of the
assets or business of any Person or any division or line of business thereof, or
otherwise acquired any material assets other than in the ordinary course of
business consistent with past practice;

 

(j)                 made any capital expenditure or commitment for any capital
expenditure in excess of $50,000 individually or $100,000 in the aggregate;

 

(k)               issued any sales orders or otherwise agreed to make any
purchases involving exchanges in value in excess of $50,000 individually or
$100,000 in the aggregate;

 

(l)                 made any material change in the customary methods of
operations of any Company, including practices and policies relating to
manufacturing, purchasing, Inventories, marketing, selling and pricing;

 

(m)             made, revoked or changed any Tax election or method of Tax
accounting or settled or compromised any liability with respect to Taxes of any
Company;

 

(n)               incurred any Indebtedness in excess of $50,000 individually or
$100,000 in the aggregate;

 

(o)               made any loan to, guaranteed any Indebtedness of, or otherwise
incurred any Indebtedness on behalf of, any Person;

 

(p)               failed to pay any creditor any material amount owed to such
creditor when due;

 

(q)               granted any increase, or announced any increase, in the wages,
salaries, compensation, bonuses, incentives, pension or other benefits payable
by any Company to any of its employees, including any increase or change
pursuant to any Plan or (ii) established or increased or promised to increase
any benefits under any Plan, in either case except as required by Law or any
collective bargaining agreement and involving ordinary increases consistent with
the past practices of any Company;

 

 
20

--------------------------------------------------------------------------------

 

 

(r)                 entered into any agreement, arrangement or transaction with
any of its directors, officers, employees or shareholders (or with any relative,
beneficiary, spouse or Affiliate of such Persons);

 

(s)                terminated, discontinued, closed or disposed of any plant,
facility or other business operation, or laid off any employees (other than
layoffs of less than 5 employees in any six-month period in the ordinary course
of business consistent with past practice) or implemented any early retirement,
separation or program providing early retirement window benefits within the
meaning of Section 1.401(a)-4 of the Regulations or announced or planned any
such action or program for the future;

 

(t)                 disclosed any secret or confidential Intellectual Property
(except by way of issuance of a patent) or permitted to lapse or become
abandoned any Intellectual Property (or any registration or grant thereof or any
application relating thereto) to which, or under which, any Company has any
right, title, interest or license;

 

(u)               failed to maintain or faced a revocation or termination of any
Permit or Environmental Permit that was issued to or relates to any Company or
otherwise relates to the Business or allowed any Permit or Environmental Permit
that was issued to or relates to each Company or otherwise relates to the
Business to lapse or terminate or (ii) failed to renew any insurance policy,
Permit or Environmental Permit that is scheduled to terminate or expire within
45 calendar days of the Closing;

 

(v)               failed to maintain an Company’s plant, property and equipment
in good repair and operating condition, ordinary wear and tear excepted;

 

(w)             suffered any casualty loss or damage with respect to any of the
Assets which in the aggregate have a replacement cost of more than $50,000,
whether or not such loss or damage shall have been covered by insurance;

 

(x)               amended, modified or caused or consented to the termination of
any Material Contract or any Company’s rights thereunder;

 

(y)               amended or restated the Certificate of Incorporation or
By-Laws (or other organizational documents) of any Company;

 

(z)                made any charitable contribution;

 

(aa)            (i) abandoned, sold, assigned, or granted any security interest
in or to any of the Owned Intellectual Property, Licensed Intellectual Property
or Company IP Agreements, including failing (A) to perform or cause to be
performed all applicable filings, recordings and other acts or (B) to pay or
cause to be paid all required fees and taxes to maintain and protect its
interest in such Intellectual Property, (ii) granted to any third party any
license with respect to any Owned Intellectual Property or Licensed Intellectual
Property, other than licenses of Company Software to the customers of any
Company’s in the ordinary course of its business, (iii) developed, created or
invented any Intellectual Property jointly with any third party (other than such
joint development, creation or invention with a third party that is in progress
prior to the Reference Statement Date), or (iv) disclosed, or allowed to be
disclosed, any confidential Intellectual Property, unless such Intellectual
Property is subject to a confidentiality or non-disclosure covenant protecting
against further disclosure thereof;

 

 
21

--------------------------------------------------------------------------------

 

 

(bb)           suffered any Material Adverse Effect; or

 

(cc)            agreed, whether in writing or otherwise, to take any of the
actions specified in this Section 3.13 or granted any options to purchase,
rights of first refusal, rights of first offer or any other similar rights or
commitments with respect to any of the actions specified in this Section 3.13,
except as expressly contemplated by this Agreement.

 

SECTION 3.14.  Litigation. Except as Disclosed in Section 3.14 of the Disclosure
Schedule, there are no Actions by or against the Companies (or by or against the
Sellers or any Affiliate thereof and relating to the Business or each Company)
or affecting any of the Assets or the Business pending before any Governmental
Authority (or, to the best knowledge of the Sellers after due inquiry,
threatened to be brought by or before any Governmental Authority). None of the
Sellers, each Company or any of its respective assets or properties, including
the Assets, is subject to any Governmental Order (nor, to the best knowledge of
the Sellers after due inquiry, are there any such Governmental Orders threatened
to be imposed by any Governmental Authority) which has or has had a Material
Adverse Effect or could affect the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated hereby.

 

SECTION 3.15.  Compliance with Laws.

 

(a) The Companies have conducted and continue to conduct the Business in
accordance with all Laws, Permits and Governmental Orders applicable to the
Companies or the Assets in all material respects, and neither the Companies are
in violation of any such Law or Governmental Order.

 

(b)               Section 3.15(b) of the Disclosure Schedule sets forth a brief
description of each Governmental Order applicable to the Companies or the
Assets, and no such Governmental Order has or has had a Material Adverse Effect
or could affect the legality, validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby.

 

SECTION 3.16.  Environmental and Other Permits and Licenses; Related Matters.

 

(a)                 

 

                                                                   
i.                        The Companies are in compliance with, and for the past
three years has been in compliance with, all applicable Environmental Laws and
all Environmental Permits. All past noncompliance with Environmental Laws or
Environmental Permits has been resolved without any pending, ongoing or future
obligation, cost or liability, and there is no requirement proposed for adoption
or implementation under any Environmental Law or Environmental Permit.

 

 
22

--------------------------------------------------------------------------------

 

 

                                                                
ii.                        There are no underground or aboveground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
of the Real Property or, during the period of the Companies ownership, lease,
use or occupancy thereof, on any property formerly owned, leased, used or
occupied by the Companies.

 

                                                               
iii.                        There has been no Release of any Hazardous Material
on any of the Real Property or, during the period of the Companies ownership,
lease, use or occupancy thereof, on any property formerly owned, leased, used or
occupied by the Companies.

 

                                                               
iv.                        The Companies are not conducting, and none of them
has undertaken or completed, any Remedial Action relating to any Release or
threatened Release of any Hazardous Material at the Real Property or at any
other site, location or operation, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law or
Environmental Permit.

 

                                                               
v.                        There is no asbestos or asbestos-containing material
on any of the Real Property.

 

                                                              
vi.                        None of the Real Property is listed or proposed for
listing, or adjoins any other property that is listed or proposed for listing,
on the National Priorities List or CERCLIS or on any analogous federal, state or
local list.

 

                                                             
vii.                        There are no environmental investigations or
Environmental Claims pending or threatened against the Companies and the Real
Property, and there are no circumstances that can reasonably be expected to form
the basis of any such environmental investigation or Environmental Claim,
including with respect to any off-site disposal location currently or formerly
used by the Companies or any of its predecessors or with respect to previously
owned or operated facilities.

 

                                                           
viii.                        The Business can maintain present production levels
in compliance with applicable Environmental Laws without a material increase in
capital or operating expenditures and without modifying any Environmental
Permits or obtaining any additional Environmental Permits.

 

                                                               
ix.                        all contracts and agreements providing for benefits
under any Plan;

 

                                                                 
x.                        There are no wetlands or any areas subject to any
legal requirement or restriction in any way related to wetlands (including
requirements or restrictions related to buffer or transition areas or open
waters) at or affecting the Real Property.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)               The Sellers have provided the Purchaser with copies of (i) any
environmental assessment or audit reports or other similar studies or analyses
relating to the Business, the Real Property of the Companies, and (ii) all
insurance policies issued at any time that may provide coverage to the Companies
or the Business for environmental matters.

 

(c)                Neither the execution of this Agreement nor the consummation
of the transactions contemplated hereby will require any Remedial Action or
notice to or consent of Governmental Authorities or third parties pursuant to
any applicable Environmental Law or Environmental Permit.

 

(d)                

 

                                                                   
i.                        The Companies are in compliance with all applicable
Environmental Laws and all Environmental Permits.

 

                                                                  
ii.                        There has been no Release of any Hazardous Material
on any of the Real Property or, during the period of the Companies ownership,
lease, use or occupancy thereof, on any property formerly owned, leased, used or
occupied by the Companies.

 

                                                                
iii.                        There are no Environmental Claims pending or
threatened against the Companies or the Real Property, and there are no
circumstances that can reasonably be expected to form the basis of any such
Environmental Claim.

 

                                                               
iv.                        The Companies do not have any actual or alleged
liability, whether fixed or contingent, under any Environmental Law.

 

(e)                Neither the execution of this Agreement nor the consummation
of the transactions contemplated hereby will require any Remedial Action or
notice to or consent of Governmental Authorities or third parties pursuant to
any applicable Environmental Law or Environmental Permit.

 

SECTION 3.17.  Material Contracts.

 

(a)                Section 3.17(a) of the Disclosure Schedule lists each of the
following contracts and agreements (including oral agreements) of the Companies
(such contracts and agreements, together with all contracts, agreements, leases
and subleases concerning the use, occupancy, management or operation of any Real
Property (including all contracts, agreements, leases and subleases listed or
otherwise set forth in Section 3.18(d) of the Disclosure Schedule), all Company
IP Agreements listed or otherwise set forth in Section 3.17(a) of the Disclosure
Schedule, and all contracts, agreements, leases and subleases relating to
Tangible Personal Property listed or otherwise set forth in Section 3.19(b) of
the Disclosure Schedule, being “Material Contracts”):

 

                                                                   
i.                        each contract, agreement, invoice, purchase order and
other arrangement, for the purchase of Inventory, spare parts, other materials
or personal property, with any supplier or for the furnishing of services to the
Companies or otherwise related to the Business under the terms of which the
Companies: (A) is likely to pay or otherwise give consideration of more than
$50,000 in the aggregate during the calendar year ended December 31, 2014,
(B) is likely to pay or otherwise give consideration of more than $50,000 in the
aggregate over the remaining term of such contract, or (C) cannot be cancelled
by the Companies without penalty or further payment and without more than 30
days’ notice;

 

 
24

--------------------------------------------------------------------------------

 

 

                                                                 
ii.                        each contract, agreement, invoice, sales order and
other arrangement for the sale of Inventory or other personal property, or for
the furnishing of services by the Companies that: (A) is likely to involve
consideration of more than $50,000 in the aggregate during the calendar year
ending December 31, 2014, (B) is likely to involve consideration of more than
$50,000 in the aggregate over the remaining term of the contract, or (C) cannot
be cancelled by the Companies without penalty or further payment and without
more than 30 days’ notice;

 

                                                               
iii.                        all broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sales promotion, market research, marketing,
consulting and advertising contracts and agreements to which the any of the
Companies is a party;

 

                                                               
iv.                        all management contracts and contracts with
independent contractors or consultants (or similar arrangements) to which any of
the Companies is a party and that cannot be cancelled by such Company without
penalty or further payment and without more than 30 days’ notice;

 

                                                                 
v.                        all contracts and agreements relating to Indebtedness
of the Companies;

 

                                                               
vi.                        all contracts and agreements with any Governmental
Authority to which any of the Companies a party;

 

                                                              
vii.                        all contracts and agreements that limit or purport
to limit the ability of the Companies to compete in any line of business or with
any Person or in any geographic area or during any period of time;

 

                                                             
viii.                        all contracts and agreements between or among the
Companies, on the one hand, and the Sellers or any Affiliate of the Sellers
(other than the Companies), on the other hand;

 

                                                               
ix.                        the Plant EPC Contracts and the Plant O&M Contracts
that represent and contain the entire agreement between the Companies and the
EPC Contractor in connection with the engineering, procurement, and construction
of the relevant Plants, as well as with regard to the operation and maintenance
of the relevant Plants; and

 

                                                                 
x.                        all other contracts and agreements, whether or not
made in the ordinary course of business, which are material to the Companies or
the conduct of the Business, or the absence of which would have a Material
Adverse Effect.

 

 
25

--------------------------------------------------------------------------------

 

 

For purposes of this Section 3.16 and Sections 3.18, 3.19, 3.20 and 4.04(d), the
term “lease” shall include any and all leases, subleases, sale/leaseback,
surface rights agreements or similar arrangements.

 

(b)               Each Material Contract: (i) is valid and binding on the
parties thereto and is in full force and effect, (ii) is freely and fully
assignable to the Purchaser without penalty or other adverse consequences and
(iii) upon consummation of the transactions contemplated by this Agreement,
shall continue in full force and effect without penalty or other adverse
consequence. The Companies are not in material breach of, or default under, any
Material Contract and the execution of this Agreement and performance of the
transactions contemplated herein will not conflict with or constitute a breach
of or default under any Material Contract. As of the date of this Agreement,
there is no outstanding amount to be paid by the Companies to the EPC Contractor
under the Plant EPC Contracts.

 

                                                                   
i.                        To the best of the Sellers’ knowledge, no other party
to any Material Contract is in material breach thereof or default thereunder and
none of the Sellers or the Companies have received any notice of termination,
cancellation, breach or default under any Material Contract. To the best of the
Sellers’ knowledge, no circumstance, whether arising out of the breach of, or
default under, any Material Contract by the Sellers or the Companies, would
entitle any Governmental Authority to revoke or reduce the feed-in tariff or
other applicable incentive that the Companies currently enjoy or reasonably
anticipates to enjoy; entitle any Governmental Authority or the grid operator to
suspend the grid connection of any Plant or to impose any sanction on the
Companies. The information and documentation provided by the Sellers and the
Companies to the relevant Governmental Authority for the purposes of obtaining
the award of the feed-in tariff or other applicable incentive are true, correct
and complete in all material aspects.

 

                                                                  
ii.                        The Sellers have made available to the Purchaser true
and complete copies of all Material Contracts.

 

                                                                 
iii.                        There is no contract, agreement or other arrangement
granting any Person any preferential right to purchase any of the Assets (other
than in the ordinary course of business consistent with past practice) or any of
the Shares.

 

SECTION 3.18.  Intellectual Property.

 

Section 3.18(a) of the Disclosure Schedule sets forth a true and complete list
of (i) all patents and patent applications, registered trademarks and trademark
applications, registered copyrights and copyright applications, and domain names
included in the Company Intellectual Property, (ii) all Company IP Agreements,
and (iii) other Company Intellectual Property material to the Business.

 

 
26

--------------------------------------------------------------------------------

 

 

Each Company is the exclusive owner of the entire right, title and interest in
and to the relevant Company Intellectual Property, and has a valid license to
use the Licensed Intellectual Property in connection with the Business. Each
Company is entitled to use all the relevant Company Intellectual Property and
Licensed Intellectual Property in the continued operation of the Business
without limitation, subject only to the terms of the Company IP Agreements. To
the best of the Sellers’ knowledge, the Company Intellectual Property and the
Licensed Intellectual Property have not been adjudged invalid or unenforceable
in whole or in part, and are valid and enforceable.

 

To the best of the Sellers’ knowledge, the conduct of the Business as currently
conducted does not infringe or misappropriate the Intellectual Property of any
third party. No Action alleging any of the foregoing is pending, and no
unresolved Claim has been threatened or asserted against the Sellers, the
Companies alleging any of the foregoing. To the best of the Sellers’ knowledge,
no Person is engaging in any activity that infringes the Company Intellectual
Property.

 

No Owned Intellectual Property is subject to any outstanding decree, order,
injunction, judgment or ruling restricting the use of such Owned Intellectual
Property or that would impair the validity or enforceability of such Owned
Intellectual Property.

 

SECTION 3.19.  Real Property.

 

(a)                Section 3.19(a) of the Disclosure Schedule lists: (i) the
street address, size and real estate register identification details of each
parcel of Owned Real Property, (ii) the date on which each parcel of Owned Real
Property was acquired, (iii) the current owner of each parcel of Owned Real
Property, (iv) information relating to the recordation of the deed pursuant to
which each parcel of Owned Real Property was acquired and (v) the current use of
each parcel of Owned Real Property.

 

(b)               Section 3.19(b) of the Disclosure Schedule lists: (i) the
street address, size and real estate register identification details of each
parcel of Leased Real Property, (ii) the identity of the lessor, lessee and
current occupant (if different from lessee) of each such parcel of Leased Real
Property, (iii) the terms (referencing applicable renewal periods) and rental
payment amounts (including all escalations) pertaining to each such parcel of
Leased Real Property and (iv) the current use of each such parcel of Leased Real
Property.

 

(c)                Except as described in Section 3.19(c) of the Disclosure
Schedule, there is no material violation of any Law (including any building,
planning or zoning law) relating to any of the Real Property. The Sellers have
made available to the Purchaser true, legible and complete copies of each deed
for each parcel of Owned Real Property and, to the extent available, for each
parcel of Leased Real Property and all the title insurance policies, title
reports, 20-year notarial report, surveys, certificates of occupancy,
environmental reports and audits, appraisals, permits, other Encumbrances, title
documents and other documents relating to or otherwise affecting the Real
Property, the operations of the Companies thereon or any other uses thereof. The
Companies are in peaceful and undisturbed possession of each parcel of Real
Property, and there are no contractual or legal restrictions that preclude or
restrict the ability to use the Real Property for the purposes for which it is
currently being used. All existing water, sewer, steam, gas, electricity,
telephone, cable, fiber optic cable, Internet access and other utilities
required for the construction, use, occupancy, operation and maintenance of the
Real Property are adequate for the conduct of the Business as it has been and
currently is conducted. There are no material latent defects or material adverse
physical conditions affecting the Real Property or any of the facilities,
buildings, structures, erections, improvements, fixtures, fixed assets and
personalty of a permanent nature annexed, affixed or attached to, located on or
forming part of the Real Property. The Companies have not leased any parcel or
any portion of any parcel of Real Property to any other Person and no other
Person has any rights to the use, occupancy or enjoyment thereof pursuant to any
lease, license, occupancy or other agreement, nor have the Companies assigned
its interest under any lease listed in Section 3.19(b) of the Disclosure
Schedule to any third party.

 

 
27

--------------------------------------------------------------------------------

 

 

(d)               Section 3.19(d) of the Disclosure Schedule sets forth a true
and complete list of all leases relating to the Real Property and any and all
ancillary documents (the “Ancillary Lease Documents”) pertaining thereto
(including all amendments, modifications, supplements, exhibits, schedules,
addenda and restatements thereto and thereof and all consents, including
consents for alterations, assignments and sublets, documents recording
variations, memoranda of lease, options, rights of expansion, extension, first
refusal and first offer and evidence of commencement dates and expiration
dates). With respect to each of such leases, the Companies have not exercised or
given any notice of exercise of, nor has any lessor or landlord exercised or
received any notice of exercise by a lessor or landlord of, any option, right of
first offer or right of first refusal contained in any such lease or sublease,
including any such option or right pertaining to purchase, expansion, renewal,
extension or relocation (collectively, “Options”).

 

(e)                There are no condemnation proceedings or eminent domain
proceedings of any kind pending or, to the best knowledge of the Sellers after
due inquiry, threatened against the Real Property.

 

(f)                All the Real Property is occupied under a valid and current
certificate of occupancy, or similar permit, (ii) the transactions contemplated
by this Agreement will not require the issuance of any new or amended
certificate of occupancy, and (iii) to the best knowledge of the Sellers after
due inquiry, there are no facts that would prevent the Real Property from being
occupied by the Companies, as the case may be, after the Closing in the same
manner as occupied by the Companies immediately prior to the Closing.

 

(g)               All improvements on the Real Property constructed by or on
behalf of the Companies or, to the best knowledge of the Sellers after due
inquiry, constructed by or on behalf of any other Person, were constructed in
compliance with all applicable Laws (including any building, planning or zoning
Laws) affecting such Real Property.

 

(h)               No improvements on the Real Property and none of the current
uses and conditions thereof violate any Encumbrance, applicable deed
restrictions or other applicable covenants, restrictions, agreements, existing
site plan approvals, zoning or subdivision regulations or urban redevelopment
plans as modified by any duly issued variances, and no permits, licenses or
certificates pertaining to the ownership or operation of all improvements on the
Real Property, other than those which are transferable with the Real Property,
are required by any Governmental Authority having jurisdiction over the Real
Property.

 

 
28

--------------------------------------------------------------------------------

 

 

(i)                 All improvements on any Real Property are wholly within the
lot limits of such Real Property and do not encroach on any adjoining premises
or Encumbrance benefiting such Real Property, and there are no encroachments on
any Real Property or any easement or property right or benefit appurtenant
thereto by any improvements located on any adjoining premises.

 

(j)                 Except as otherwise set forth in Section 3.19(j) of the
Disclosure Schedule, there have been no improvements of a value in excess of
$50,000 in the aggregate made to or constructed on any Real Property within the
applicable period for the filing of mechanics’ liens.

 

(k)               The rental set forth in each lease of the Leased Real Property
is the actual rental being paid, and there are no separate agreements or
understandings with respect to the same.

 

(l)                 The Companies have the full right to exercise any Options
contained in the leases pertaining to the Leased Real Property on the terms and
conditions contained therein and upon due exercise would be entitled to enjoy
the full benefit of such Options with respect thereto.

 

SECTION 3.20.  Tangible Personal Property.

 

(a)                Section 3.20(a) of the Disclosure Schedule lists each item or
distinct group of machinery, equipment, tools, supplies, furniture,
installations, fixtures, personalty, vehicles, rolling stock and other tangible
personal property (the “Tangible Personal Property”) that are used in the
Business or necessary for the conduct of the Business as currently conducted, or
owned or leased by the Companies.

 

Section 3.20(b) of the Disclosure Schedule sets forth a true and complete list
of all leases for Tangible Personal Property and any and all material ancillary
documents pertaining thereto (including all amendments, consents and evidence of
commencement dates and expiration dates). The Companies are the sole and full
legal and/or beneficial owner of, and has valid and marketable title to, all the
Tangible Personal Property that is reflected in the Reference Statement of Net
Assets or acquired by it since the date of the Reference Statement of Net Assets
(except for the tangible personal properties disposed of since such date in the
ordinary course of business consistent with past practice), or an exclusive,
enforceable leasehold interest in, or right to use, such Tangible Personal
Property.

 

The Companies have the full right to exercise any renewal options contained in
the leases pertaining to the Tangible Personal Property on the terms and
conditions contained therein and upon due exercise would be entitled to enjoy
the use of each item of leased Tangible Personal Property for the full term of
such renewal options.

 

 
29

--------------------------------------------------------------------------------

 

 

SECTION 3.21.  Assets. Each of the Companies, owns, leases or has the legal
right to use all the properties and assets, including the Plants, fixtures and
other tangible assets necessary and desired for the operation of the Plants,
Company Intellectual Property, the Licensed Intellectual Property, the Company
IP Agreements, the Real Property and the Tangible Personal Property, used or
intended to be used in the conduct of the Business or otherwise owned, leased or
used by the Companies, and, with respect to contract rights, is a party to and
enjoys the right to the benefits of all contracts, agreements and other
arrangements used or intended to be used by the Companies or in or relating to
the conduct of the Business, all of which properties, assets and rights
constitute Assets. The Companies have good and marketable title to, or, in the
case of leased Assets, valid and subsisting leasehold interests in, all the
Assets, free and clear of all Encumbrances, except Permitted Encumbrances.

 

The Assets constitute all the properties, assets and rights forming a part of,
used, held or intended to be used in, and all such properties, assets and rights
as are necessary in the conduct of, the Business. At all times since the
Reference Statement Date, the Sellers have caused the Assets to be maintained in
accordance with good business practice, and all the Assets are in good operating
condition and repair and are suitable for the purposes for which they are used
and intended to be used.

 

To the best of the Sellers’ knowledge, the Business can maintain present
production levels without a material increase in capital or operating
expenditures.

 

The Sellers have fully and accurately disclosed details of the grid connection
arrangements in respect of each Plant to the Purchaser in all material aspects.

 

The Companies have secured all the grid connection arrangements necessary or
desirable for carrying on its business prior to and after Closing and has
complied and is in compliance with all obligations and requirements deriving
thereunder.

 

No Governmental Authority, grid operator or utilities company has carried out,
nor the Sellers are aware of any announced on-site inspection of any of the
Plants.

 

Details of the offtake or power purchase agreements or arrangements in respect
of each Plant have been fully and accurately disclosed to the Purchaser.

 

The Companies have secured all the offtake or power purchase arrangements
necessary or desirable for carrying on its business prior to and after Closing.

 

SECTION 3.22.  Employee Benefit Matters Plans and Material Documents. There are
no (i)  employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) or any bonus,
share option, share purchase, restricted share, incentive, deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance or other benefit plans, programs or arrangements, and all employment,
termination, severance or other contracts or agreements, whether legally
enforceable or not, to which the Company or any Subsidiary is a party, with
respect to which the Company or any Subsidiary has any obligation or which are
maintained, contributed to or sponsored by the Company or any Subsidiary for the
benefit of any current or former employee, officer or director of the Company or
any Subsidiary, (ii)  employee benefit plans for which the Company or any
Subsidiary could incur liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated, (iii)  plans in respect of which the
Company or any Subsidiary could incur liability under Section 4212(c) of ERISA,
and (iv)  contracts, arrangements or understandings between the Seller or any of
its Affiliates and any employee of the Company or of any Subsidiary, including
any contracts, arrangements or understandings relating to the sale of the
Company. Absence of Certain Additional Types of Plans. There are no, and there
have not been within the prior six years any, multiemployer plans (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or
single employer pension plans (within the meaning of Section 4001(a)(15) of
ERISA) for which the Company or any Subsidiary could incur liability under
Section 4063 or 4064 of ERISA (a “Multiple Employer Plan”).

 

 
30

--------------------------------------------------------------------------------

 

 

SECTION 3.23.  Labor Matters. Except as set forth in Section 3.23 of the
Disclosure Schedule, (a) neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or other labor union contract applicable to
persons employed by the Company or any Subsidiary, and currently there are no
organizational campaigns, petitions or other unionization activities seeking
recognition of a collective bargaining unit which could affect the Company or
any Subsidiary; (b) there are no controversies, strikes, slowdowns or work
stoppages pending or, to the best knowledge of the Seller after due inquiry,
threatened between the Company or any Subsidiary and any of their respective
employees, and neither the Company nor any Subsidiary has experienced any such
controversy, strike, slowdown or work stoppage within the past three years;
(c) neither the Company nor any Subsidiary has breached or otherwise failed to
comply with the provisions of any collective bargaining or union contract, and
there are no grievances outstanding against the Company or any Subsidiary under
any such agreement or contract which could have a Material Adverse Effect;
(d) there are no unfair labor practice complaints pending against the Company or
any Subsidiary before the National Labor Relations Board or any other
Governmental Authority or any current union representation questions involving
employees of the Company or any Subsidiary which could have a Material Adverse
Effect; (e) the Company and each Subsidiary are currently in compliance with all
applicable Laws relating to the employment of labor, including those related to
wages, hours, collective bargaining and the payment and withholding of Taxes and
other sums as required by the appropriate Governmental Authority and has
withheld and paid to the appropriate Governmental Authority or is holding for
payment not yet due to such Governmental Authority all amounts required to be
withheld from employees of the Company or any Subsidiary and is not liable for
any arrears of wages, Taxes, penalties or other sums for failure to comply with
any of the foregoing; (f) the Company and each Subsidiary has paid in full to
all their respective employees or adequately accrued for in accordance with GAAP
all wages, salaries, commissions, bonuses, benefits and other compensation due
to or on behalf of such employees; (g) there is no claim with respect to payment
of wages, salary or overtime pay that has been asserted or is now pending or
threatened before any Governmental Authority with respect to any Persons
currently or formerly employed by the Company or any Subsidiary; (h) neither the
Company nor any Subsidiary is a party to, or otherwise bound by, any consent
decree with, or citation by, any Governmental Authority relating to employees or
employment practices; (i) there is no charge or proceeding with respect to a
violation of any occupational safety or health standard that has been asserted
or is now pending or threatened with respect to the Company or any Subsidiary;
and (j) there is no charge of discrimination in employment or employment
practices, for any reason, including age, gender, race, religion or other
legally protected category, which has been asserted or is now pending or
threatened before the United States Equal Employment Opportunity Commission, or
any other Governmental Authority in any jurisdiction in which the Company or any
Subsidiary has employed or currently employs any Person.

 

 
31

--------------------------------------------------------------------------------

 

 

No Employee has been or is employed by any of the Companies and no pension
agreement or scheme, stock option or other incentive has been entered into or
agreed to by any of the Companies.

 

There are no individuals who are entitled to be recognised as being or as having
been an Employee of the Companies or to claim salaries, wages, damages, benefits
or other considerations based on services rendered as Employee (lavoratore
subordinato, para-subordinato, collaboratore coordinato e continuativo or a
progetto, prestatore di lavoro temporaneo), or agent or other kind of lavoratore
dipendente.

 

SECTION 3.24.  Key Employees. Section 3.24 of the Disclosure Schedule lists the
name, place of employment, the current annual salary rates, bonuses, deferred or
contingent compensation, pension, accrued vacation, “golden parachute” and other
like benefits paid or payable (in cash or otherwise) in 2012, 2013 and 2014, the
date of employment and a description of the position and job function of each
current salaried employee, officer, director, consultant or agent of the Company
or any Subsidiary whose annual compensation exceeded (or, in 2015, is expected
to exceed) $100,000.

 

All directors, officers, management employees and technical and professional
employees of the Company and each Subsidiary are under written obligation to the
Company or such Subsidiary to maintain in confidence all confidential or
proprietary information acquired by them in the course of their employment and
to assign to the Company or such Subsidiary all inventions made by them within
the scope of their employment during such employment and for a reasonable period
thereafter.

 

SECTION 3.25.  Customers. Listed in Section 3.25 of the Disclosure Schedule are
the names and addresses of the ten most significant customers, as applicable, by
revenue of the Business, namely, purchasers of the electricity generated by the
Business, for the twelve-month period ended December 31, 2014 and the amount for
which each such customer was invoiced during such period. None of the Sellers or
the Companies has received any notice or has any reason to believe that any
significant customer of the Business has ceased, or will cease, to use the
products, equipment, goods or services of the Companies, or has substantially
reduced, or will substantially reduce, the use of such products, equipment,
goods or services at any time.

 

SECTION 3.26.  Suppliers Listed in Section 3.26 of the Disclosure Schedule are
the names and addresses of all the suppliers from which the Companies
collectively ordered raw materials, supplies, merchandise and other goods for
the Business having an aggregate purchase price of $50,000 or more during the
twelve-month period ended December 31, 2014 and the amount for which each such
supplier invoiced the Companies during such period. Neither of the Sellers, the
Companies have not received any notice or has any reason to believe that any
such supplier will not sell raw materials, supplies, merchandise and other goods
to the Companies at any time after the Closing on terms and conditions
substantially similar to those used in its current sales to the Business,
subject only to general and customary price increases. None of the raw
materials, supplies, merchandise and other goods supplied to the Business are
such that they are not generally available in the market from more than one
source.

 

 
32

--------------------------------------------------------------------------------

 

 

SECTION 3.27.  Certain Interests. Except as set forth in Section 3.27 of the
Disclosure Schedule, no shareholder, officer or director of the Sellers, the
Companies and no relative or spouse (or relative of such spouse) who resides
with, or is a dependent of, any such shareholder, officer or director:

 

(a)                has any direct or indirect financial interest in any
competitor, supplier or customer of the Companies or the Business; provided,
however, that the ownership of securities representing no more than one percent
of the outstanding voting power of any competitor, supplier or customer and that
are also listed on any national securities exchange, shall not be deemed to be a
“financial interest” so long as the Person owning such securities has no other
connection or relationship with such competitor, supplier or customer;

 

(b)               owns, directly or indirectly, in whole or in part, or has any
other interest in, any tangible or intangible property that the Companies uses
or has used in the conduct of the Business or otherwise; or

 

(c)                has outstanding any Indebtedness to the Companies.

 

(d)               none of the Sellers or the Companies has any Liability of any
nature whatsoever to any officer, director or shareholder of the Companies or to
any relative or spouse (or relative of such spouse) who resides with, or is a
dependent of, any such officer, director or shareholder.

 

SECTION 3.28.  Taxes.

 

(a)                All Tax Returns required to be filed by or with respect to
the Companies (including any group Tax Return of either of the Sellers that
includes any of the Companies on a consolidated, combined,unitary or other group
basis) have been timely filed; (ii) all Taxes required to be shown on such Tax
Returns or otherwise due in respect of the Companies have been timely paid;
(iii) all such Tax Returns are true, correct and complete in all material
respects; (iv) no adjustment relating to such Tax Returns has been proposed
formally or informally by any Governmental Authority (insofar as either relates
to the activities or income of the Companies or could result in liability of the
Companies on the basis of joint and/or several liability) and, to the best
knowledge of the Sellers after due inquiry, no basis exists for any such
adjustment; (v) there are no pending or, to the best knowledge of any Seller
after due inquiry, threatened Actions for the assessment or collection of Taxes
against the Companies or (insofar as either relates to the activities or income
of the Companies or could result in liability of the Companies on the basis of
joint and/or several liability) any Person that was included in the filing of a
Tax Return with the Sellers on a consolidated, combined or other group basis;
(vi) all sales and license transactions between either of the Sellers or any of
their Affiliates (other than the Companies), on the one hand, and the Companies,
on the other hand, or between any of the Companies have been conducted on an
arm’s-length basis; (vii) there are no Tax liens on any assets of the Companies;
(viii) neither the Sellers nor any Affiliate is a party to any agreement or
arrangement that would result, separately or in the aggregate, in the actual or
deemed payment by the Companies of any “excess parachute payments” within the
meaning of Section 280G of the Code (without regard to Section 280G(b)(4) of the
Code); (ix) no acceleration of the vesting schedule for any property that is
substantially unvested within the meaning of the regulations under Section 83
will occur in connection with the transactions contemplated by this Agreement;
(xi)  Company C has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code; (xii) the Companies have each
properly and timely withheld, collected and deposited all Taxes that are
required to be withheld, collected and deposited under applicable Law;
(xiii) none of the Companies is doing business in or engaged in a trade or
business in any jurisdiction in which it has not filed all required Tax Returns,
and no notice or inquiry has been received from any jurisdiction in which Tax
Returns have not been filed by any the Companies to the effect that the filing
of Tax Returns may be required;

 

 
33

--------------------------------------------------------------------------------

 

 

(b)               there are no outstanding waivers or agreements extending the
statute of limitations for any period with respect to any Tax to which the
Companies may be subject; (ii) there are no requests for information currently
outstanding that could affect the Taxes of the Companies; (iii) there are no
proposed reassessments of any property owned by the Companies or other proposals
that could increase the amount of any Tax to which the Companies would be
subject; (iv) no power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes that could affect the Companies;
and (v) the Companies do not have any income reportable for a period ending
after the Closing but attributable to a transaction (e.g., an installment sale)
occurring in, or a change in accounting method made for, a period ending on or
prior to the Closing that resulted in a deferred reporting of income from such
transaction or from such change in accounting method.

 

(c)                (ii) the Sellers have delivered to the Purchaser correct and
complete copies of all U.S. federal, state and foreign income, franchise and
similar Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Companies since January 1, 2011; and
(iii) the Sellers have delivered to the Purchaser a true and complete copy of
any tax-sharing or allocation agreement or arrangement involving the Companies
and a true and complete description of any such unwritten or informal agreement
or arrangement.

 

(d)               On the Reference Statement of Net Assets, reserves and
allowances have been provided, in each case adequate to satisfy all Liabilities
for Taxes relating to the Companies for all taxable periods through the Closing
(without regard to the materiality thereof).

 

(e)                Company C is treated as a disregarded entity for U.S. federal
income tax and applicable state and local income tax purposes. None of the
Sellers or Company C has taken any actions inconsistent with the treatment of
Company C as a disregarded entity for U.S. federal income tax and applicable
state and local income tax purposes.

 

 
34

--------------------------------------------------------------------------------

 

 

SECTION 3.29.  Insurance. All material assets, properties and risks of the
Companies, are, and for the past five years have been, covered by valid and,
except for insurance policies that have expired under their terms in the
ordinary course, currently effective insurance policies or binders of insurance
(including general liability insurance, property insurance and workers’
compensation insurance) issued in favor of the Companies, as the case may be, in
each case with responsible insurance companies, in such types and amounts and
covering such risks as are consistent with customary practices and standards of
companies engaged in businesses and operations similar to those of the
Companies, as the case may be. Except as set forth in Section 3.29 of the
Disclosure Schedule (the “Disclosed Claims”), no claim in excess of $1,000 under
any Policy has been made by the Sellers or the Companies which is still
outstanding. The Disclosed Claims are valid and current, have been accepted (and
are not being challenged) by the relevant insurance provider, and the neither
the Sellers nor the Companies are aware of any reason that the Disclosed Claims
will not be paid to the relevant Company in full and in a timely manner. 

 

SECTION 3.30.  Certain Business Practices. None of the Sellers or the Companies
or any of their respective directors, officers, agents, representatives or
employees (in their capacity as directors, officers, agents, representatives or
employees) has: (a) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity in
respect of the Business; (b) directly or indirectly, paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States or any
other country, which is in any manner illegal under any Law of the United States
or any other country having jurisdiction; or (c) made any payment to any
customer or supplier of the Companies or any officer, director, partner,
employee or agent of any such customer or supplier for an unlawful reciprocal
practice, or made any other unlawful payment or given any other unlawful
consideration to any such customer or supplier or any such officer, director,
partner, employee or agent, in respect of the Business.

 

SECTION 3.31.  Full Disclosure.

 

(a)                The Sellers are not aware of any facts pertaining to the
Sellers and the Companies or the Business which could have a Material Adverse
Effect and which have not been disclosed in this Agreement, the Disclosure
Schedule or the Financial Statements or otherwise disclosed to the Purchaser by
the Sellers in writing.(b)No representation or warranty of the Sellers in this
Agreement, nor any statement or certificate furnished or to be furnished to the
Purchaser pursuant to this Agreement, or in connection with the transactions
contemplated by this Agreement, contains or will contain any untrue statement of
a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading.

 

SECTION 3.32.  Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Sellers.

 

 
35

--------------------------------------------------------------------------------

 

 

SECTION 3.33.  Contractual Matters.

 

(a)                EPC Contracts and O&M Contracts. All of the engineering,
procurement and construction contracts (the “EPC Contracts”) and the operation
and maintenance contracts (the “O&M Contracts”) relating to the Companies which
have been or should have been provided to the Purchaser in connection with its
evaluation of the transactions contemplated under this Agreement, represent and
contain the entire agreement between the Companies and the relevant contractor
(the “EPC Contractor”) in connection with the engineering, procurement, and
construction of the relevant Plants, as well as with regard to the operation and
maintenance of the relevant Plants, and there are no other agreements relating
to the Plants on the same or any related subject matter. As of the date of
execution of this Agreement, the EPC Contracts have been fully executed and
there is no amount to be paid by the Companies to, nor any guarantee or security
outstanding to the benefit of, the relevant EPC Contractor under the EPC
Contracts;

 

(b)               Except as set forth in Section 3.33 to the Disclosure
Schedule, there is no, nor any obligation to enter into any, intragroup
contracts, agreements or arrangement (including shareholders agreements,
intragroup guarantees or security arrangements, tax or VAT consolidation
agreements) between any of the Companies and the Seller and/or any other
affiliate of the Seller.

 

SECTION 3.34.  Only Representations and Warranties. The representations and
warranties set forth in Sections 3.01 to 3.34 are the only representations or
warranties of any kind given by or on behalf of the Sellers to the Purchaser and
all other representations and warranties expressed or implied by law, trade,
custom, usage or otherwise are hereby expressly excluded by the Sellers.

 

Article IV

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER

 

As an inducement to the Sellers to enter into this Agreement, the Purchaser
hereby represents and warrants to the Sellers as follows:

 

(a)                The Purchaser is a corporation duly formed, validly existing
and in good standing under the Laws of Hong Kong and has full power and
authority to execute and deliver this Agreement to which it is a party, to
perform its obligations hereunder and to consummate the Transaction.

 

(b)               The Purchaser has (or will, prior to or at the Closing, have)
duly authorized the execution and delivery of this Agreement to which it is a
party and the performance of its obligations hereunder.

 

 
36

--------------------------------------------------------------------------------

 

 

Article V

additional agreements

 

SECTION 5.01.  Conduct of Business Prior to the Closing.

 

(a)                The Sellers covenant and agree that, between the date hereof
and the time of the Closing, the Companies shall not conduct their business
other than in the ordinary course and consistent with the Companies’ prior
practice. Without limiting the generality of the foregoing, the Sellers shall
cause the Companies, as applicable, to (i) continue their advertising and
promotional activities, and pricing and purchasing policies, in accordance with
past practice; (ii) not shorten or lengthen the customary payment cycles for any
of their payables or receivables; (iii) use their best efforts to (A) preserve
intact their business organizations and the business organization of the
Business, (B) keep available to the Purchaser the services of the employees of
the Companies, (C) continue in full force and effect without material
modification all existing policies or binders of insurance currently maintained
in respect of the Companies and the Business, and (D) preserve their current
relationships with their customers, suppliers and other persons with which they
have had significant business relationships; (iv) exercise, but only after
notice to the Purchaser and receipt of the Purchaser’s prior written approval
(which shall not be unreasonably withheld), any rights of renewal pursuant to
the terms of any of the leases or subleases set forth in Section 3.18(b) of the
Disclosure Schedule which by their terms would otherwise expire; and (v) not
engage in any practice, take any action, fail to take any action or enter into
any transaction which could cause any representation or warranty of the Sellers
to be untrue or result in a breach of any covenant made by the Sellers in this
Agreement.

 

(b)               The Sellers covenants and agrees that, between the date hereof
and the time of the Closing, without the prior written consent of the Purchaser
(which shall not be unreasonably withheld), the Companies will not do any of the
things specified in the second sentence of Section 3.13.

 

SECTION 5.02.  Access to Information.

 

(a)                From the date hereof until the Closing, upon reasonable
notice, each of the Sellers shall cause officers, directors, employees, agents,
representatives, accountants and counsel, and shall cause the Companies and each
of the Companies’ officers, directors, employees, agents, representatives,
accountants and counsel to: (i) afford the officers, employees, agents,
accountants, counsel, financing sources and representatives of the Purchaser
reasonable access, during normal business hours, to the offices, properties,
plants, other facilities, books and records of the Companies, including access
to enter upon such properties, plants and facilities to investigate and collect
air, surface water, groundwater and soil samples or to conduct any other type of
environmental assessment, and to those officers, directors, employees, agents,
accountants and counsel of the Sellers and the Companies who have any knowledge
relating to the Companies or the Business and (ii) furnish to the officers,
employees, agents, accountants, counsel, financing sources and representatives
of the Purchaser such additional financial and operating data and other
information regarding the assets, properties, liabilities and goodwill of the
Companies and the Business (or legible copies thereof) as the Purchaser may from
time to time reasonably request.

 

(b)               In order to facilitate the resolution of any claims made
against or incurred by the Sellers prior to the Closing, for a period of seven
years after the Closing, the Purchaser shall (i) retain the books and records
relating to the Business and the Companies relating to periods prior to the
Closing in a manner reasonably consistent with the prior practice of the
Companies and (ii) upon reasonable notice, afford the officers, employees,
agents and representatives of the Sellers reasonable access (including the right
to make, at the Sellers’ expense, photocopies), during normal business hours, to
such books and records.

 

 
37

--------------------------------------------------------------------------------

 

 

(c)                In order to facilitate the resolution of any claims made by
or against or incurred by the Purchaser, the Companies after the Closing or for
any other reasonable purpose, for a period of seven years following the Closing,
the Sellers shall (i) retain the books and records of the Sellers which relate
to the Business, the Companies and their operations for periods prior to the
Closing and which shall not otherwise have been delivered to the Purchaser, the
Companies and (ii) upon reasonable notice, afford the officers, employees,
agents and representatives of the Purchaser, the Companies reasonable access
(including the right to make photocopies, at the expense of the Purchaser or the
Companies), during normal business hours, to such books and records.

 

SECTION 5.03.  Confidentiality. The Sellers agree to, and shall cause its
agents, representatives, Affiliates, employees, officers and directors to:
(a) treat and hold as confidential (and not disclose or provide access to any
Person to) all information relating to trade secrets, processes, patent
applications, product development, price, customer and supplier lists, pricing
and marketing plans, policies and strategies, details of client and consultant
contracts, operations methods, product development techniques, business
acquisition plans, new personnel acquisition plans and all other confidential or
proprietary information with respect to the Business and the Companies, (b) in
the event that the Sellers or any such agent, representative, Affiliate,
employee, officer or director becomes legally compelled to disclose any such
information, provide the Purchaser with prompt written notice of such
requirement so that the Purchaser, the Companies may seek a protective order or
other remedy or waive compliance with this Section 5.03, (c) in the event that
such protective order or other remedy is not obtained, or the Purchaser waives
compliance with this Section 5.03, furnish only that portion of such
confidential information which is legally required to be provided and exercise
its best efforts to obtain assurances that confidential treatment will be
accorded such information, and (d) promptly furnish (prior to, at, or as soon as
practicable following, the Closing) to the Companies or the Purchaser any and
all copies (in whatever form or medium) of all such confidential information
then in the possession of the Sellers or any of its agents, representatives,
Affiliates, employees, officers or directors and, except as otherwise required
by Section 5.02(c), destroy any and all additional copies then in the possession
of the Sellers or any of its agents, representatives, Affiliates, employees,
officers or directors of such information and of any analyses, compilations,
studies or other documents prepared, in whole or in part, on the basis thereof;
provided, however, that this sentence shall not apply to any information that,
at the time of disclosure, is available publicly and was not disclosed in breach
of this Agreement by the Sellers, its agents, representatives, Affiliates,
employees, officers or directors; and provided further that, with respect to
Intellectual Property, specific information shall not be deemed to be within the
foregoing exception merely because it is embraced in general disclosures in the
public domain. In addition, with respect to Intellectual Property, any
combination of features shall not be deemed to be within the foregoing exception
merely because the individual features are in the public domain unless the
combination itself and its principle of operation are in the public domain.

 

 
38

--------------------------------------------------------------------------------

 

 

SECTION 5.04.  Intercompany Arrangements. True and accurate receivables and
payables among the Sellers and their respective Affiliates (other than the
Companies) on the one hand and the Companies on the other hand are disclosed in
Section 5.04 of the Disclosure Schedule (“Intercompany Arrangements”).

 

The parties hereto agree to waive, immediately prior to the Closing, all
payments due under any Intercompany Arrangements in effect as of December 31,
2014. The Purchaser shall evaluate the Intercompany Arrangements outstanding as
of the Closing (after giving effect to the immediately preceding sentence) and
will propose which, if any, of such Intercompany Arrangements would be waived
immediately prior to the Closing. The Sellers shall have a right to challenge
such proposal within 5 days of receipt of the proposal from the Purchaser. If
the Sellers do not challenge such proposal within 5 days, then the Purchaser’s
proposal shall be final and all payments pursuant to the Intercompany
Arrangements set forth in such proposal shall be waived immediately prior to the
Closing. If the Sellers challenge such proposal within 5 days, the Sellers and
the Purchaser shall, within 10 days thereafter, negotiate in good faith to agree
on which Intercompany Arrangements should continue, failing which the Purchaser
shall have the option, at its sole discretion, to (i) elect to proceed to close
the Transactions without effecting any of its proposed changes to the
Intercompany Arrangements or (ii) terminate this Agreement.

 

SECTION 5.05.  Regulatory and Other Authorizations; Notices and Consents.

 

(a)                The Sellers shall use their best efforts to obtain (or cause
the Companies to obtain) all authorizations, consents, orders and approvals of
all Governmental Authorities and officials that may be or become necessary for
its execution and delivery of, and the performance of its obligations pursuant
to, this Agreement and will cooperate fully with the Purchaser in promptly
seeking to obtain all such authorizations, consents, orders and approvals.

 

(b)               The Sellers shall, or shall cause the Companies to, give
promptly such notices to third parties and use its or their best efforts to
obtain such third party consents and estoppel certificates as the Purchaser may
in its sole discretion deem necessary or desirable in connection with the
transactions contemplated by this Agreement.

 

(c)                The Purchaser shall cooperate and use all reasonable efforts
to assist the Sellers in giving such notices and obtaining such consents and
estoppel certificates; provided, however, that the Purchaser shall have no
obligation to give any guarantee or other consideration of any nature in
connection with any such notice, consent or estoppel certificate or to consent
to any change in the terms of any agreement or arrangement which the Purchaser
in its sole discretion may deem adverse to the interests of the Purchaser, the
Companies or the Business.

 

(d)               The Sellers and the Purchaser agree that, in the event that
any consent, approval or authorization necessary or desirable to preserve for
the Business and the Companies any right or benefit under any lease, license,
contract, commitment or other agreement or arrangement to which any of the
Companies is a party is not obtained prior to the Closing, the Sellers will,
subsequent to the Closing, cooperate with the Purchaser, the Companies in
attempting to obtain such consent, approval or authorization as promptly
thereafter as practicable. If such consent, approval or authorization cannot be
obtained, the Sellers shall use its best efforts to provide the Purchaser, the
Companies, with the rights and benefits of the affected lease, license,
contract, commitment or other agreement or arrangement for the term of such
lease, license, contract or other agreement or arrangement, and, if the Sellers
provides such rights and benefits, the Companies, as the case may be, shall
assume the obligations and burdens thereunder.

 

 
39

--------------------------------------------------------------------------------

 

 

SECTION 5.06.  Notice of Developments. Prior to the Closing, the Sellers shall
promptly notify the Purchaser in writing of (a) all events, circumstances, facts
and occurrences arising subsequent to the date of this Agreement which could
result in any breach of a representation or warranty or covenant of the Sellers
in this Agreement or which could have the effect of making any representation or
warranty of the Sellers in this Agreement untrue or incorrect in any respect and
(b) all other material developments affecting the assets, Liabilities, business,
financial condition, operations, results of operations, customer or supplier
relations, employee relations, projections or prospects of the Companies.

 

SECTION 5.07.  No Solicitation or Negotiation. The Sellers agree that between
the date of this Agreement and the earlier of (a) the Closing and (b) the
termination of this Agreement, none of the Sellers and the Companies or any of
their respective Affiliates, officers, directors, representatives or agents will
(i) solicit, initiate, consider, encourage or accept any other proposals or
offers from any Person (A) relating to any acquisition or purchase of all or any
portion of the capital share of the Companies or the Assets (other than
Inventory to be sold in the ordinary course of business consistent with past
practice) or (B) to enter into any merger, consolidation, business combination,
recapitalization, reorganization or other extraordinary business transaction
involving or otherwise relating to the Companies or (ii) participate in any
discussions, conversations, negotiations and other communications regarding, or
furnish to any other Person any information with respect to, or otherwise
cooperate in any way with, assist or participate in, or facilitate or encourage
any effort or attempt by any other Person to seek to do any of the foregoing.
The Sellers immediately shall cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons conducted heretofore with respect to any of the foregoing. The Sellers
shall notify the Purchaser promptly if any such proposal or offer, or any
inquiry or other contact with any Person with respect thereto, is made and
shall, in any such notice to the Purchaser, indicate in reasonable detail the
identity of the Person making such proposal, offer, inquiry or contact and the
terms and conditions of such proposal, offer, inquiry or other contact. The
Sellers agrees not to, and to cause the Companies not to, without the prior
written consent of the Purchaser (which shall not be unreasonably withheld),
release any Person from, or waive any provision of, any confidentiality or
standstill agreement to which the any of the Sellers or the Companies is a
party.

 

 
40

--------------------------------------------------------------------------------

 

 

SECTION 5.08.  Use of Intellectual Property.

 

(a)                The Sellers acknowledges that from and after the Closing, the
names, marks and logos (all of such names, marks and logos being the “Company
Marks”) used in connection with the Business shall be owned by the Companies,
that neither the Sellers nor any of its Affiliates shall have any rights in the
Company Marks and that neither the Sellers nor any of its Affiliates will
contest the ownership or validity of any rights of the Purchaser, the Companies
in or to the Company Marks.

 

(b)               From and after the Closing, neither the Sellers nor any of its
Affiliates shall use any of the Company Intellectual Property or any of the
Licensed Intellectual Property.

 

(c)                The Purchaser acknowledges that notwithstanding anything to
the contrary set forth in this Agreement, no name, mark, logo and other
intellectual property relating to “LDK” (collectively, the “LDK IP”) is being
transferred to the Purchaser, the Companies pursuant to the transactions
contemplated by this Agreement. The Sellers and their Affiliates may use the LDK
IP in the manner it deems fit. From and after the Closing, the Companies shall
only use the LDK IP if and to the extent it is a Licensed Intellectual Property
under the Company IP Agreements or if permitted by an agreement in writing by
the owner of such LDK IP.

 

SECTION 5.09.  Non-Solicitation.

 

(a)                As a separate and independent covenant, the Seller agrees
with the Purchaser that, for a period of three years following the Closing (the
“Restricted Period”), the Seller will not in any way, directly or indirectly,
for the purpose of conducting or engaging in any business that manufacturers,
produces or supplies products or services of the kind manufactured, produced or
supplied by the Company or any Subsidiary as of the Closing, call upon, solicit,
advise or otherwise do, or attempt to do, business with any customers of the
Company or any Subsidiary, with whom the Company or any Subsidiary or the Seller
had any dealings during the period of time in which the Company was an Affiliate
of the Seller or take away or interfere or attempt to interfere with any trade,
business or patronage of the Company or any Subsidiary, or interfere with or
attempt to interfere with any officers, employees, representatives or agents of
the Company or any Subsidiary, or induce or attempt to induce any of them to
leave the employ of the Company or any Subsidiary or violate the terms of their
contracts, or any employment arrangements, with the Company or any Subsidiary.

 

(b)               The Restricted Period shall be extended by the length of any
period during which the Seller is in breach of the terms of this Section 5.09.

 

(c)                The Seller acknowledges that the covenants of the Seller set
forth in this Section 5.09 are an essential element of this Agreement and that,
but for the agreement of the Seller to comply with these covenants, the
Purchaser would not have entered into this Agreement. The Seller acknowledges
that (i) this Section 5.09 constitutes an independent covenant that shall not be
affected by performance or nonperformance of any other provision of this
Agreement by the Purchaser. The Seller has independently consulted with its
counsel and after such consultation agrees that the covenants set forth in this
Section 4.08 are reasonable and proper.

 

 
41

--------------------------------------------------------------------------------

 

 

SECTION 5.10.  Release of Indemnity Obligations. The Sellers covenant and agree,
on or prior to the Closing, to execute and deliver to the Companies and the
Purchaser, for the benefit of the Companies, a general release and discharge, in
form and substance satisfactory to the Purchaser, releasing and discharging the
Companies from any and all obligations to indemnify the Sellers or otherwise
hold it harmless pursuant to any agreement or other arrangement entered into
prior to the Closing.

 

SECTION 5.11.  Payments on Behalf of Affiliates. Payments made or received by
the Purchaser pursuant to Article II, Article VII or Article IX hereof shall, in
appropriate circumstances, be made on behalf of, or received in trust for the
benefit of, the relevant Affiliate of the Purchaser. The Purchaser may direct in
writing any such payment to be made by or to the appropriate Affiliate, and the
Sellers shall comply with any such direction received at least two Business Days
prior to the date such payment is due.

 

SECTION 5.12.  Transition Services. Following the Closing, the Sellers shall
provide, or cause to be provided, to the Business certain services that are
currently provided by the Sellers and its Affiliates to the Business, all as
more fully set forth in a transition services agreement substantially in the
form attached hereto as Exhibit 5.12 (the “Transition Services Agreement”) to be
entered into by the Sellers and the Purchaser as of the Closing.

 

SECTION 5.13.  Further Action. Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement to which it is a party and
consummate and make effective the transactions contemplated hereby.

 

SECTION 5.14.  Econergy Waiver. Seller A shall use its best efforts to procure
that, prior to the Closing, Econergy waives, in form and substance satisfactory
to the Purchaser (in its sole discretion), any rights of first refusal or other
similar rights that Econergy may have with respect to the transfer of Company B
Shares to the Purchaser hereunder.

 

Article VI

tax matters

 

SECTION 6.01.  Indemnity.

 

(a)                The Sellers on a joint and several basis, agree to indemnify
and hold harmless the Purchaser and the Companies (should cover same parties as
general indemnity – such as Affiliates of Purchaser if will include them)
against the following Taxes and, except as otherwise provided in Section 6.04,
against any loss, damage, liability or expense, including reasonable fees for
attorneys and other outside consultants incurred in contesting or otherwise in
connection with any such Taxes: (a) Taxes imposed on or payable by any Company
for any taxable period that ends on or before the Closing Date; (b) with respect
to Straddle Periods, Taxes imposed on any Company that are allocable to the
portion of the Straddle Period ending on the date of the Closing; (c) Taxes
imposed on any Company, or for which any Company may be liable, as a result of
having been a member of any consolidated, combined, unitary or other group
filing a group Tax Return on or prior to the Closing Date; (d) Taxes of any
other Person for which any Company is liable as a transferee or successor or
pursuant to any contractual agreement entered into on or before the Closing
Date; (e) Conveyance Taxes for which the Sellers are responsible pursuant to
Section 6.07; and (f) any income, capital gain or other Taxes of any Seller or
its Affiliates, including, but not limited to, any capital gains, income or
other taxes for which Sellers are responsible under applicable Law as a result
of transfer of the Companies and any liability for any Taxes of the Sellers or
their Affiliates pursuant to any withholding obligation.

 

 
42

--------------------------------------------------------------------------------

 

 

(b)               In the case of Taxes that are payable with respect to a
Straddle Period, the portion of any such Tax that is allocable to the portion of
the Straddle Period ending on the date of the Closing shall be:

 

                                                                               
i.            in the case of Taxes that are either (x) based upon or related to
income or receipts, or (y) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) (other than
conveyances pursuant to this Agreement, as provided under Section 6.07), deemed
equal to the amount which would be payable if the taxable year ended on the date
of the Closing; and

 

                                                                             
ii.            in the case of Taxes imposed on a periodic basis with respect to
the assets of the Companies or otherwise measured by the level of any item,
deemed to be the amount of such Taxes for the entire period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period), multiplied by a fraction the numerator of which
is the number of calendar days in the period ending on the date of the Closing
and the denominator of which is the number of calendar days in the entire
Straddle Period. Any credit or refund resulting from an overpayment of Taxes for
a Straddle Period shall be prorated based upon the method employed in this
paragraph (b) taking into account the type of the Tax to which the refund
relates. In the case of any Tax based upon or measured by capital (including net
worth or long-term debt) or intangibles, any amount thereof required to be
allocated under this Section 6.01(b) shall be computed by reference to the level
of such items on the date of the Closing. All determinations necessary to effect
the foregoing allocations shall be made in a manner consistent with prior
practice of the Companies.

 

SECTION 6.02.  Returns and Payments.

 

(a)                To the extent that any jurisdiction allows an election to
file Tax Returns by closing the books as of the end of the Closing Date, the
Purchaser and the Sellers agree to make, and shall take all required action to
cause, such election. From date of this Agreement through and after the Closing,
the Sellers shall prepare and file or otherwise furnish in proper form to the
appropriate Governmental Authority (or cause to be prepared and filed or so
furnished) in a timely manner all Tax Returns relating to the Companies that are
due after the Closing Date relate to any taxable period ending on or before the
date of Closing. Tax Returns of the Companies not yet filed for any taxable
period that ends on or before the Closing Date shall be prepared in a manner
consistent with past practices employed with respect to the Companies (except to
the extent that counsel for the Sellers renders a legal opinion that there is no
reasonable basis in law therefor or determines that a Tax Return cannot be so
prepared and filed without being subject to penalties). With respect to any such
Tax Return required to be prepared by the Sellers, the Sellers shall provide the
Purchaser and its authorized representatives with a draft of such completed Tax
Return, together with appropriate supporting information and schedules at least
10 Business Days prior to the due date (including any extension hereof) for the
filing of such Tax Return, and the Purchaser and its authorized representatives
shall have the right to review and comment on such Tax Return and statement
prior to the filing of such Tax Return. The Purchaser shall prepare any Tax
Return of any of the Companies that relates to any Straddle Period. With respect
to any such Tax Return for a Straddle Period, the Purchaser shall provide the
Sellers and their authorized representatives with a draft of such completed Tax
Return and, if applicable, a statement certifying the amount of Tax shown on
such Tax Return that is allocable to the Sellers pursuant to Section 6.01(b),
together with appropriate supporting information and schedules at least 10
Business Days prior to the due date (including any extension hereof) for the
filing of such Tax Return, and the Sellers and their authorized representatives
shall have the right to review and comment on such Tax Return and statement
prior to the filing of such Tax Return.

 

 
43

--------------------------------------------------------------------------------

 

 

(b)               The Sellers shall pay, or cause to be paid, when due and
payable all Taxes with respect to the Companies for any Pre-Closing Period, and
the Purchaser shall so pay or cause to be paid Taxes for any Post-Closing Period
(subject to its right of indemnification from the Sellers by the date set forth
in Section 6.05 for Taxes attributable to the portion of any Straddle Period
pursuant to Sections 6.01(a) and 6.01(b)).

 

SECTION 6.03.  Refunds. Any Tax refund (including any interest with respect
thereto) relating to the any Company for any Pre-Closing Period shall be the
property of the Purchaser or such Company and, if received by the Sellers, shall
be paid over promptly to the Purchaser or such Company. Notwithstanding the
foregoing sentence any Tax refund (or equivalent benefit to the Sellers through
a reduction in Tax liability) for any Pre-Closing Period arising out of the
carryback of a loss of credit incurred by the Companies in any Post-Closing
Period shall be the property of the Purchaser and, if received by the Sellers,
shall be paid over promptly to the Purchaser. Any refunds for Straddle Periods
shall be allocated in accordance with the procedures for the relevant Taxes as
set forth in Section 6.01(b).

 

SECTION 6.04.  Contests.

 

(a)                After the Closing, the Purchaser shall promptly notify the
Sellers in writing of any written notice of a proposed assessment or claim in an
audit or administrative or judicial proceeding of the Purchaser or any of the
Companies which, if determined adversely to the taxpayer, would be grounds for
indemnification under this Article VI; provided, however, that the failure to
give such notice will not affect the Purchaser’s right to indemnification under
this Article VI except to the extent, if any, that, but for such failure, the
Sellers could have avoided all or a portion of the Tax liability in question.

 

 
44

--------------------------------------------------------------------------------

 

 

(b)               In the case of an audit or administrative or judicial
proceeding that relates to taxable periods ending on or before the date of
Closing, provided that, and only to the extent that, the Sellers acknowledges in
writing their liability under this Agreement to hold the Purchaser, the
Companies and their Affiliates harmless against the full amount of any
adjustment which may be made as a result of such audit or proceeding, the
Sellers shall have the right at their expense to participate in and control the
conduct of such audit or proceeding; the Purchaser also may participate in any
such audit or proceeding and, if the Sellers do not assume the defense of any
such audit or proceeding, the Purchaser may defend the same in such manner as it
may deem appropriate, including settling such audit or proceeding after five
days prior written notice to the Sellers setting forth the terms and conditions
of settlement. In the event that issues relating to a potential adjustment for
which the Sellers have acknowledged its liability are required to be contested
in the same audit or proceeding as separate issues relating to a potential
adjustment for which the Purchaser would be liable, the Purchaser shall have the
right, at its expense, to control the audit or proceeding with respect to the
latter issues.

 

(c)                With respect to issues relating to a potential adjustment for
a Straddle Period the Sellers may participate in the audit or proceeding at
their expense, provided that, and only to the extent that, the Sellers
acknowledges in writing their liability under this Agreement to hold the
Purchaser, the Companies and their Affiliates harmless against the amount of any
adjustment which may be made as a result of such audit or proceeding and that is
allocable, pursuant to Section 6.01(b) to the portion of the Straddle Period
ending on the date of Closing.

 

(d)               With respect to any Tax audit or proceeding for a taxable
period that begins before the date of the Closing, neither the Purchaser nor the
Sellers shall enter into any compromise or agree to settle any claim pursuant to
such audit or proceeding which would adversely affect the other party for such
taxable period or a subsequent taxable period without the written consent of the
other party, which consent may not be unreasonably withheld. The Purchaser and
the Sellers agree to cooperate, and the Purchaser agrees to cause the Companies
to cooperate, in the defense against or compromise of any claim in any such
audit or proceeding.

 

SECTION 6.05.  Time of Payment. Payment by the Sellers of any amounts due under
this Article VI in respect of Taxes shall be made (a) at least three Business
Days before the due date of the applicable estimated or final Tax Return
required to be filed by the Purchaser on which is required to be reported income
for a taxable period ending after the date of the Closing for which the Sellers
are responsible under Sections 6.01(a) and 6.01(b) without regard to whether the
Tax Return shows overall net income or loss for such period or (b) within three
Business Days following an agreement between the Sellers and the Purchaser that
an indemnity amount is payable, an assessment of a Tax by a taxing authority, or
a “determination” as defined in Section 1313(a) of the Code. If liability under
this Article VI is in respect of costs or expenses other than Taxes, payment by
the Sellers of any amounts due under this Article VI shall be made within five
Business Days after the date when the Sellers has been notified by the Purchaser
that the Sellers has a liability for a determinable amount under this Article VI
and is provided with calculations or other materials supporting such liability.

 

 
45

--------------------------------------------------------------------------------

 

 

SECTION 6.06.  Tax Cooperation and Exchange of Information. The Sellers and the
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other (and the Purchaser shall
cause the Companies, as applicable, to provide such cooperation and information)
in (a) filing any Tax Return, amended Tax Return or claim for refund, (b)
determining a liability for Taxes or a right to a refund of Taxes, (c)
participating in or conducting any audit or other proceeding in respect of
Taxes, or (d) making representations to or furnishing information to parties
subsequently desiring to purchase any part of the Purchased Assets, the
Business, the Companies from the Purchaser. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof,
together with related work papers and documents relating to rulings or other
determinations by taxing authorities. The Sellers and the Purchaser shall make
themselves (and their respective employees) reasonably available on a mutually
convenient basis to provide explanations of any documents or information
provided under this Section 6.06. Notwithstanding anything to the contrary in
this Agreement, each of the Sellers and the Purchaser shall retain all Tax
Returns, work papers and all material records or other documents in its
possession (or in the possession of its Affiliates) relating to Tax matters of
the Companies for any taxable period that includes the date of the Closing and
for all prior taxable periods until the later of (i) the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions and (ii) six years
following the due date (without extension) for such Tax Returns. After such
time, before the Sellers or the Purchaser shall dispose of any such documents in
its possession (or in the possession of its Affiliates), the other party shall
be given an opportunity, after 90 days prior written notice, to remove and
retain all or any part of such documents as such other party may select (at such
other party’s expense). Any information obtained under this Section 6.06 shall
be kept confidential, except as may be otherwise necessary in connection with
the filing of Tax Returns or claims for refund or in conducting an audit or
other proceeding.

 

SECTION 6.07.  Conveyance Taxes. The Sellers shall be liable for and shall hold
the Purchaser harmless against any Conveyance Taxes which become payable in
connection with the transactions contemplated by this Agreement. The Sellers,
after the review and consent by the Purchaser, shall file such applications and
documents as shall permit any such Conveyance Taxes to be assessed and paid on
or prior to the Closing in accordance with any available pre-sale filing
procedure. The Purchaser shall execute and deliver all instruments and
certificates necessary to enable the Sellers to comply with the foregoing.

 

SECTION 6.08.  Tax Treatment and Allocation.

 

The Purchaser and the Sellers agree that the purchase of Company C pursuant to
this Agreement shall be treated for U.S. federal and applicable state and local
income tax purposes as a purchase of the assets of Company C. For Tax purposes,
the Purchaser and the Sellers (i) shall allocate the purchase price, as
determined for applicable Tax purposes among Company A, Company B, and the
assets of Company C and (ii) shall further allocate the portion of the Purchase
Price allocable to the assets of Company C among such specific assets (the
“Allocations”). The Purchaser shall prepare a draft of the Allocations within a
reasonable period following the Closing Date for the Sellers’ review, and the
parties shall negotiate in good faith to resolve any disagreements regarding the
Allocation. The parties shall cooperate in the preparation of any Tax Returns or
forms related to the Allocations and shall not take any positions inconsistent
with the final agreed Allocations in any Tax Return.

 

 
46

--------------------------------------------------------------------------------

 

 

SECTION 6.09.  Miscellaneous.

 

(a)                The Sellers and the Purchaser agree to treat all payments
made by either of them to or for the benefit of the other (including any
payments to the Companies) under this Article VI, under other indemnity
provisions of this Agreement and for any misrepresentations or breaches of
warranties or covenants as adjustments to the Purchase Price or as capital
contributions for Tax purposes and that such treatment shall govern for purposes
hereof.

 

(b)               All payments payable under any tax sharing agreement or
arrangement between the Sellers and the Companies for any taxable period ending
on or prior to the date of the Closing shall be calculated on a basis consistent
with past practice and shall be payable in full prior to the Closing. Any such
tax sharing agreement or arrangement between the Sellers and the Companies shall
be terminated prior to the Closing.

 

(c)                Notwithstanding any provisions in this Agreement to the
contrary, the obligations of the Sellers to indemnify and hold harmless the
Purchaser, the Companies, if any, pursuant to this Article VI, and the
representations and warranties contained in Section 3.28, shall terminate at the
close of business on the 60th day following the expiration of the applicable
statute of limitations with respect to the Tax liabilities in question (giving
effect to any waiver, mitigation or extension thereof).

 

(d)               From and after the date of this Agreement, the Sellers shall
not, without the prior written consent of the Purchaser (which may, in its sole
and absolute discretion, withhold such consent), make, or cause or permit to be
made, any Tax election that would affect the Companies, including, but not
limited to, changing the classification of Company C to other than a disregarded
entity for U.S. federal income and applicable state and local income tax
purposes.

 

(e)                For purposes of this Article VII, “the Purchaser” and “the
Sellers,” respectively, shall include each member of the affiliated group of
corporations of which it is or becomes a member (other than the Companies, if
any, except to the extent expressly referenced).

 

(f)                The Purchaser shall be entitled to recover professional fees
and related costs that it may reasonably incur to enforce the provisions of this
Article VII.

 

 
47

--------------------------------------------------------------------------------

 

 

Article VII

CONDITIONS TO CLOSING

 

SECTION 7.01.  Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)                Representations, Warranties and Covenants. (i) The
representations and warranties of the Sellers contained in this Agreement
(x) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing and (y) that are qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct when made and
shall be true and correct as of the Closing with the same force and effect as if
made as of the Closing, except to the extent such representations and warranties
are as of another date, in which case, such representations and warranties shall
be true and correct as of that date with the same force and effect as if made as
of the Closing, and except in the case of clause (y) above for such failure of
such representations and warranties to be true and correct that would not have,
individually or in the aggregate, a Material Adverse Effect and (ii) the
covenants and agreements contained in this Agreement to be complied with by the
Sellers on or before the Closing shall have been complied with in all material
respects;

 

(b)               Disclosure Schedule. Sellers shall have delivered the
Disclosure Schedule to the Purchaser, in form and substance satisfactory to the
Purchaser (in its sole discretion) at least 10 Business Days prior to Closing;

 

(c)                No Proceeding or Litigation. No Action shall have been
commenced or threatened by or before any Governmental Authority against either
the Sellers or the Purchaser, seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of the Purchaser, is likely to render it impossible or
unlawful to consummate such transactions or which could have a Material Adverse
Effect or otherwise render inadvisable, in the sole discretion of the Purchaser,
the consummation of the transactions contemplated by this Agreement;

 

(d)               Consents and Approvals. The Purchaser and the Sellers shall
have received, each in form and substance reasonably satisfactory to the
Purchaser, all authorizations, consents, orders and approvals of all
Governmental Authorities and officials and all third party consents and estoppel
certificates necessary for the consummation of the transactions contemplated by
this Agreement, including all third party consents required under any Material
Contracts;

 

(e)                Environmental Assessment. Any environmental assessment
conducted by or on behalf of the Purchaser, and any other environmental
information obtained by the Purchaser, shall be reasonably satisfactory to the
Purchaser in its sole discretion;

 

(f)                Due Diligence. The Purchaser shall have completed its
business, legal, accounting and environmental due diligence with respect to the
Business , the Companies and the Sellers, if any, and shall, in its sole
judgment, be satisfied with the results thereof and the Purchaser and the
Sellers shall have agreed upon the reduction to the Purchase Price payable at
Closing (as further reduced by the Prepayment);

 

 
48

--------------------------------------------------------------------------------

 

 

(g)               Financing. The long-term loan facilities provided by China
Development Bank Corporation (“CDB”) to LDK Solar CO., Ltd. in relation to
Company C, and the Seller A in relation to Company A, shall have been
transferred to the Purchaser as the borrower, on terms and conditions acceptable
to the Purchaser in its sole discretion;

 

(h)               No Material Adverse Effect. No event or events shall have
occurred, or be reasonably likely to occur, which, individually or in the
aggregate, have, or could have, a Material Adverse Effect;

 

(i)                 Title Insurance for Owned Real Property. The Purchaser shall
receive (i) from a company approved by the Purchaser (the “Title Company”), an
owner’s policy of title insurance, or irrevocable and unconditional binder to
issue the same, dated, or updated to, the date of the Closing, insuring, or
committing to insure, at its ordinary premium rates, the Purchaser’s good and
marketable title in fee simple to each parcel of Owned Real Property listed on
Schedule 3.19(a) of the Disclosure Schedule, subject only to the Permitted
Encumbrances, with all standard printed exceptions waived, and containing such
affirmative endorsements as desired by the Purchaser, acting reasonably. At the
Closing, the Sellers shall pay to the Title Company the premium and other title
fees which are payable to the Title Company in respect of such title insurance
policy, other than the costs of any affirmative insurance; and (ii) a 20-year
notarial report confirming full title ownership in the Owned Real Estate
relating to Company A and Company B, and showing the absence of any material
Encumbrance affecting the right to use or operate any such Owned Real Estate;
and

 

(j)                 Survey. The Purchaser shall have received a currently dated
as-built ALTA survey (or a notarial report with respect to Company A or Company
B) of each parcel of Owned Real Property, prepared and certified to the
Purchaser and the Title Company by a certified or registered surveyor or Italian
public notary approved by the Purchaser. Such survey or notarial report shall:
(i) be in form and substance satisfactory to the Purchaser and the Title
Company; (ii) show any improvements, the location of all easements, rights of
way, sewer and water lines, building lines and encroachments, the location of
all required building set-back lines and other dimensional regulations and any
wetlands; and (iii) show the location of all abutting or adjoining streets,
alleys, curb cuts and the like. In addition, the Purchaser shall have received a
Surveyor’s Certificate executed by such surveyor, in form and substance
reasonably satisfactory to the Purchaser.

 

(k)               Shareholders Agreement. Prior to Closing, the Purchaser shall
have entered into a Shareholders Agreement with Econergy, in form and substance
satisfactory to the Purchaser (in its sole discretion), in relation to the
rights and obligations of the Purchaser and Econergy as shareholders in Company
B.

 

(l)                 Econergy’s Right of First Refusal. Econergy shall have
waived, in form and substance satisfactory to the Purchaser (in its sole
discretion), any rights of first refusal or other similar rights that Econergy
may have with respect to the transfer of Company B Shares to the Purchaser
hereunder.

 

 
49

--------------------------------------------------------------------------------

 

 

Article VIII

INDEMNIFICATION

 

SECTION 8.01.  Survival of Representations and Warranties. The representations
and warranties of the Sellers contained in this Agreement shall survive the
Closing until the third anniversary of the Closing; provided, however, that
(i) the representations and warranties made pursuant to Sections 3.01, 3.02,
3.03, 3.04, 3.18 and 3.29 shall survive until thirty calendar days after the
expiration of the applicable statute of limitations governing such claims,
(ii) the representations and warranties dealing with Tax matters shall survive
until 60 days after the expiration of the relevant statute of limitations for
the Tax liabilities in question, and (iii) insofar as any claim is made by the
Purchaser for the breach of any representation or warranty of the Sellers
contained herein relating to environmental matters, such representations and
warranties shall, for purposes of such claims by the Purchaser, survive the
Closing until the tenth anniversary of the Closing. Neither the period of
survival nor the liability of the Sellers with respect to the Sellers’
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of the Purchaser. If written notice of a claim has been
given prior to the expiration of the applicable representations and warranties
by the Purchaser to the Sellers, then the relevant representations and
warranties shall survive as to such claim, until such claim has been finally
resolved.

 

SECTION 8.02.  Indemnification by the Sellers. The Purchaser and its Affiliates,
officers, directors, employees, agents, successors and assigns (each a
“Purchaser Indemnified Party”) shall be indemnified and held harmless by the
Sellers, on a joint and several basis, for and against any and all Liabilities,
losses, damages, claims, costs and expenses, interest, awards, judgments and
penalties (including attorneys’ and consultants’ fees and expenses) actually
suffered or incurred by them (including any Action brought or otherwise
initiated by any of them) (hereinafter a “Loss”), arising out of or resulting
from:

 

(a)                the breach of any representation or warranty made by the
Sellers contained in this Agreement and any other documents and agreements
mentioned here (it being understood that such representations and warranties
shall be interpreted without giving effect to any limitations or qualifications
as to “materiality” (including the word “material”) or “Material Adverse Effect
set forth therein);

 

(b)               the breach of any covenant or agreement by the Sellers
contained in this Agreement and any other documents and agreements mentioned
herein;

 

(c)                Liabilities of the Companies to the extent not reflected on
the Reference Statement of Net Assets, whether arising before or after the
Closing, arising from or relating to the ownership or actions or inactions of
the Companies or the conduct of the Business prior to the Closing;

 

(d)               any and all Losses suffered or incurred by the Purchaser, the
Companies by reason of or in connection with any claim or cause of action of any
third party to the extent arising out of any action, inaction, event, condition,
liability or obligation of the Sellers, the Companies occurring or existing
prior to the Closing except where such action, inaction, event, condition,
liability or obligation of the Sellers, the Companies was pursuant to its
obligation to comply with Section 5.01;

 

 
50

--------------------------------------------------------------------------------

 

 

(e)                liabilities for Taxes as provided in Section 6.01

 

(f)                provided that Losses shall not include punitive, indirect,
special, exemplary or consequential loss (as opposed to direct or actual
damages) arising out of or in connection with this Agreement or the transactions
contemplated and carried out hereunder.

 

To the extent that the Sellers’ undertakings set forth in this Section 8.02 may
be unenforceable, the Sellers shall contribute the maximum amount that it is
permitted to contribute under applicable Law to the payment and satisfaction of
all Losses incurred by the Purchaser Indemnified Parties subject to the terms
and conditions relating to such indemnification herein.

 

SECTION 8.03.  Notice of Loss; Third Party Claims.

 

(a)                An Indemnified Party shall give the Indemnifying Party notice
of any matter that an Indemnified Party has determined has given or could give
rise to a right of indemnification under this Agreement, within 60 days of such
determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.

 

(b)               If an Indemnified Party shall receive notice of any Action,
audit, demand or assessment (each, a “Third Party Claim”) against it or which
may give rise to a claim for Loss under this Article VIII, within 30 days of the
receipt of such notice, the Indemnified Party shall give the Indemnifying Party
notice of such Third Party Claim; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Article VIII except to the extent that the Indemnifying Party is
materially prejudiced by such failure and shall not relieve the Indemnifying
Party from any other obligation or Liability that it may have to any Indemnified
Party otherwise than under this Article VIII. If the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim, then
the Indemnifying Party shall be entitled to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within five days
of the receipt of notice from the Indemnified Party of such Third Party Claim;
provided, however, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party in its sole and absolute discretion for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party. In the event that the Indemnifying Party
exercises the right to undertake any such defense against any such Third Party
Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld).

 

 
51

--------------------------------------------------------------------------------

 

 

SECTION 8.04.  Limitations.

 

(a)                The Purchaser Indemnified Party shall have no claim
whatsoever against any Sellers in respect of any breach of the representations
and warranties:

 

                                                                   
i.                        if and to the extent that such breach or claim would
not have arisen but for the passing of, or any change in any law or regulation
of any Governmental Authority or an increase in the rate of taxation, in each
case after the date of this Agreement;

 

                                                                  
ii.                        if and to the extent that any breach or claim arises
by reason of a liability which at the time the breach is notified to the Sellers
is contingent only, the Sellers shall not be under any obligation to make any
payment thereunder until such time as the contingent liability ceases to be
contingent, provided that this limitation will not apply to the extent the
Purchaser or any Company has incurred any loss in connection with such
liability;

 

                                                                
iii.                        to the extent that such breach or claim arises as a
result of any change in the accounting bases or policies adopted or accepted by
the relevant professional body that determines the generally accepted accounting
principles in accordance with which the Sellers and the Companies value their
assets or calculates its liabilities, or any other change in accounting
practice;

 

                                                                
iv.                        in respect of any claim to the extent that any losses
arising from such claim are covered by a policy of insurance in force and
payment is made by the insurer to the Companies or the Purchaser Indemnified
Party (net of any costs and expenses and any increase in insurance premium);

 

                                                                 
v.                        in respect of any matter in relation to which the
Purchaser or, as directed by the Purchaser in writing, the Companies or the
Sellers have, after the date of this Agreement, waived their rights or
compromised its claim; or to the extent that the matter giving rise to the claim
would not have arisen but for any event, voluntary act, omission, transaction or
arrangement occurring by or at the request or at the direction of, or with the
acquiescence or consent of, the Purchaser; or

 

 
52

--------------------------------------------------------------------------------

 

 

                                                               
vi.                        to the extent that the matter giving rise to the
claim would not have arisen but for the failure of the Purchaser Indemnified
Party to act in accordance with Section 9.03 in connection with the matter
giving rise to the claim.

 

(b)               To the extent that the matter giving rise to a claim by the
Purchaser Indemnified Party against the Sellers is an amount for which the
Purchaser Indemnified Party has a right of recovery against, or an indemnity
from, a third party, whether under a provision of any law or regulation,
insurance policy, by way of payment, discount, credit or relief, or otherwise,
prior to pursuing any claim against the Sellers in respect of the same, the
Purchaser Indemnified Party shall use its reasonable efforts to pursue recovery
from such third party as it would if such Losses were not subject to
indemnification hereunder. If the Purchaser Indemnified Party receives insurance
proceeds (or reimbursement or payment pursuant to this clause (c)) in connection
with Losses for which it has received indemnification, the Purchaser Indemnified
Party shall refund to the Sellers the amount of such insurance proceeds (or
reimbursement or payment) reasonably promptly after receiving such proceeds (or
reimbursement or payment), net of any costs and expenses and any increase in
insurance premium.

 

(c)                The Parties agree that the Sellers will not be liable for any
claims relating to a breach of warranty in excess of US$ 800,000, provided that
this limitation shall not apply to any claims relating to (i) fraud or
misrepresentation, (ii) a breach of the representations under Sections 3.01,
3.02, 3.03, 3.04, 3.07, 3.21, 3.28 and 3.32 or (iii) any matters related to
Taxes addressed in Article VI hereof.

 

(d)               The rights of the Purchaser Indemnified Party under this
Section 8.02 shall be the sole and exclusive monetary remedy of such Purchaser
Indemnified Party with respect to any breach of any representation and warranty
herein, provided that this limitation shall not apply to any claims relating to
(i) fraud or misrepresentation, (ii) a breach of the representations under
Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.21, 3.28 and 3.32 or (iii) any matters
related to Taxes addressed in Article VI hereof.

 

(e)                The Purchaser Indemnified Party entitled to or seeking
indemnification hereunder shall take all reasonable steps to mitigate all Losses
after becoming aware of any fact which would reasonably be expected to give rise
to any Losses.

 

 
53

--------------------------------------------------------------------------------

 

 

Article IX

TERMINATION

 

SECTION 9.01.  Termination. This Agreement may be terminated at any time prior
to the Closing:(a)by the Purchaser if, between the date hereof and the Closing:
(i) an event or condition occurs that has resulted in a Material Adverse Effect,
(ii) any representations and warranties of the Sellers contained in this
Agreement (A) that are not qualified by “materiality” or “Material Adverse
Effect” shall not have been true and correct in all material respects when made
or (B) that are qualified by “materiality” or “Material Adverse Effect” shall
not have been true and correct when made, (iii) the Sellers shall not have
complied in all material respects with the covenants or agreements contained in
this Agreement to be complied with by it, (iv) any of the conditions in Article
7 is not able to be fulfilled in the opinion of the Purchaser, or (v) the
Sellers, the Companies makes a general assignment for the benefit of creditors,
or any proceeding shall be instituted by or against the any of the Sellers or
any of the Companies seeking to adjudicate any of them as bankrupt or insolvent,
or seeking any of their liquidation, winding up or reorganization, or seeking
any arrangement, adjustment, protection, relief or composition of any of their
debts under any Law relating to bankruptcy, insolvency or reorganization or (vi)
if the due diligence is not to the satisfaction of the Purchaser in its sole
discretion;

 

(b)               by either the Sellers or the Purchaser if the Closing shall
not have occurred within 90 calendar days after the date of this Agreement;
provided, however, that the right to terminate this Agreement under this
Section 10.01(b) shall not be available to any party whose failure to fulfill
any obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

 

(c)                by either the Purchaser or the Sellers in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(d)               by the Purchaser in accordance with the terms of this
Agreement; or

 

(e)                by the mutual written consent of the Sellers and the
Purchaser.

 

SECTION 9.02.  Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Sections 2.02, 4.03 and 11.01 and (b) that nothing herein
shall relieve either party from liability for any breach of this Agreement.

 

Article X

GENERAL PROVISIONS

 

SECTION 10.01.  Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred. The
Sellers will cause the Companies, as applicable, not to incur any out-of-pocket
expenses in connection with this Agreement.

 

 
54

--------------------------------------------------------------------------------

 

 

SECTION 10.02.  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by
facsimile, by email or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):

 

(a)                if to the Seller A:

 

 

LDK Solar Europe Holding S.A.

 

Email: jack@ldksolar.com; mario.zen@ldksolar.com

Attention: Jack Lai, Mario Zen

 

with a copy to:

 

Sidley Austin

39/F Two Int’l Finance Centre

Central, Hong Kong

Email: timothy.li@sidley.com

Attention: Timothy Li

 

 

(b)               if to the Seller B:

 

 

LDK Solar USA, Inc.

 

Email: jack@ldksolar.com; roger.yu@ldksolar.com

Attention: Jack Lai, Roger Yu

 

with a copy to:

 

Sidley Austin

39/F Two Int’l Finance Centre

Central, Hong Kong

Email: timothy.li@sidley.com

Attention: Timothy Li

 

 
55

--------------------------------------------------------------------------------

 

 

 

(c)                if to the Purchaser:

 

 

Solar Power, Inc.

3400 Douglas Boulevard, Suite 285

Roseville, California 95661-3875, United States

 

Email: amyliu@spisolar.com; skircher@spisolar.com

Facsimile: +1-916-771-3657

Attention: Amy Liu

 

with a copy to:

 

 

Shearman & Sterling

12 Floor, Gloucester Tower, The Landmark

15 Queen’s Road Central, Central

Hong Kong, China

Attention: Shuang Zhao

 

SECTION 10.03.  Public Announcements. Neither party hereto shall make, or cause
to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party, unless
otherwise required by Law or applicable share exchange regulation, and the
parties hereto shall cooperate as to the timing and contents of any such press
release, public announcement or communication.

 

SECTION 10.04.  Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

SECTION 10.05.  Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersedes all prior agreements and undertakings, both written and
oral, between the Sellers and the Purchaser with respect to the subject matter
hereof and thereof.

 

SECTION 10.06.  Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of the Sellers and the
Purchaser (which consent may be granted or withheld in the sole discretion of
the Sellers or the Purchaser) and any such assignment or attempted assignment
without such consent shall be void; provided, however, that the Purchaser may
assign this Agreement or any of its rights and obligations hereunder to one or
more Affiliates of the Purchaser without the consent of the Sellers.

 

 
56

--------------------------------------------------------------------------------

 

 

SECTION 10.07.  Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the Sellers and the
Purchaser or (b) by a waiver in accordance with Section 10.08.

 

SECTION 10.08.  Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto, or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

SECTION 10.09.  No Third Party Beneficiaries. Except for the provisions of
Article VIII relating to indemnified parties, this Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of the Sellers, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

 

SECTION 10.10.  Specific Performance. The Sellers acknowledges and agrees that
the Purchaser would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by the Sellers could not be adequately compensated in
all cases by monetary damages alone. Accordingly, in addition to any other right
or remedy to which the Purchaser may be entitled, at law or in equity, it shall
be entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 

SECTION 10.11.  Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State. All Actions arising out
of or relating to this Agreement shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York, provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

 

 
57

--------------------------------------------------------------------------------

 

 

SECTION 10.12.  Waiver of Jury Trial. Each of the parties hereto hereby waives
to the fullest extent permitted by applicable Law any right it may have to a
trial by jury with respect to any litigation directly or indirectly arising out
of, under or in connection with this Agreement or the transactions contemplated
by this Agreement. Each of the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 10.12.

 

SECTION 10.13.  Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

 

SECTION 10.14.  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

 
58

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

LDK Solar Europe Holding S.A.

 

       

 

 

 

 

 

By:

/s/ Jack K Lai

 

 

 

Name: Jack K Lai

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LDK Solar USA, Inc.

 

 

 

 

 

          By: /s/ Jack K Lai       Name: Jack K Lai  

 

 

Title: Authorized Signatory

 

                          SPI CHINA (HK) Ltd.                     By: /s/ Xiahou
Min       Name: Xiahou Min       Title: Authorized Signatory  

 

 

 

59